Exhibit 10.1


--------------------------------------------------------------------------------





FORM OF AMENDED AND RESTATED
TRUST AGREEMENT
between
VERIZON ABS LLC,
as Depositor
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Owner Trustee
for
VERIZON OWNER TRUST 2020-A
Dated as of January 29, 2020

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page


ARTICLE I USAGE AND DEFINITIONS
1


Section 1.1
Usage and Definitions
1


ARTICLE II ORGANIZATION OF TRUST
1


Section 2.1
Name
1
Section 2.2
Maintenance of Office or Agency
1
Section 2.3
Purposes and Powers.
1
Section 2.4
Appointment of Owner Trustee
4
Section 2.5
Contribution and Transfer of Trust Property
4
Section 2.6
Declaration of Trust
4
Section 2.7
Limitations on Liability.
4
Section 2.8
Title to Trust Property.
5
Section 2.9
Location of Issuer
5
Section 2.10
Depositor’s Representations and Warranties
5
Section 2.11
Tax Matters.
6


ARTICLE III CERTIFICATES AND TRANSFER OF INTERESTS
7


Section 3.1
The Certificates
7
Section 3.2
Execution, Authentication and Delivery of Certificates
8
Section 3.3
Registration of Transfer and Exchange of Certificates
8
Section 3.4
Mutilated, Destroyed, Lost or Stolen Certificate
10
Section 3.5
[Reserved]
10
Section 3.6
Persons Deemed Certificateholders
10
Section 3.7
Access to List of Certificateholders’ Names and Addresses
10
Section 3.8
Regarding the Certificate
11
Section 3.9
Initial Registration of Certificates
11
Section 3.10
Increases and Decreases in the Class B Certificate Principal Balance and the
Equity Interest of the Class A Certificate
11
Section 3.11
Appointment of Certificate Paying Agent
12


ARTICLE IV APPLICATION OF TRUST PROPERTY
12


Section 4.1
Application of Trust Property.
12
Section 4.2
Accounting and Reports to the Noteholders, the Certificateholders, the Internal
Revenue Service and Others
14





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


ARTICLE V OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS
14


Section 5.1
General Authority.
14
Section 5.2
General Obligations.
14
Section 5.3
Action Requiring Prior Notice
15
Section 5.4
Action by the Certificateholders with Respect to Certain Matters
16
Section 5.5
Action for Bankruptcy
16
Section 5.6
Action on Administrator’s Instruction
16
Section 5.7
No Obligations or Actions Except as Stated in Transaction Documents or
Instructions
17
Section 5.8
Prohibition on Some Actions
17
Section 5.9
Action Not Required
17
Section 5.10
Inspection of Owner Trustee; Access to Records
18
Section 5.11
Furnishing of Documents
18
Section 5.12
Reporting of Receivables Reacquisition and Acquisition Demands
19
Section 5.13
Sarbanes-Oxley Act.
19


ARTICLE VI OWNER TRUSTEE
19


Section 6.1
Acceptance of Trusts
19
Section 6.2
Limitations on Liability
19
Section 6.3
Reliance; Advice of Counsel; Use of Agents.
21
Section 6.4
Not Acting in Individual Capacity
21
Section 6.5
Owner Trustee May Own Notes
22
Section 6.6
Owner Trustee’s Representations and Warranties
22
Section 6.7
Obligation to Update Disclosure
23
Section 6.8
Anti-Money Laundering.
23
Section 6.9
Persons Deemed Beneficial Owners and Control Parties.
24


ARTICLE VII COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE
24


Section 7.1
Owner Trustee’s Fees and Expenses
24
Section 7.2
Indemnification of Owner Trustee.
24
Section 7.3
Organizational Expenses of Issuer
25


ARTICLE VIII TERMINATION
 
25



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
Section 8.1
Termination of Trust Agreement and Issuer.
25


ARTICLE IX SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
26


Section 9.1
Eligibility Requirements for Owner Trustee.
26
Section 9.2
Resignation or Removal of Owner Trustee.
26
Section 9.3
Successor Owner Trustee.
27
Section 9.4
Merger or Consolidation; Transfer of Assets
28
Section 9.5
Appointment of Separate Trustee or Co-Trustee.
28
Section 9.6
Compliance with Delaware Statutory Trust Act
29


ARTICLE X OTHER AGREEMENTS
29


Section 10.1
Limitation on Rights of Others
29
Section 10.2
No Petition
29
Section 10.3
Restrictions on the Certificateholders’ Power
30
Section 10.4
Class A Certificateholder Controls
30
Section 10.5
Optional Acquisition
30
Section 10.6
Optional Redemption of Notes
30
Section 10.7
Early Termination Date Under the Cap Agreement
30


ARTICLE XI MISCELLANEOUS
30


Section 11.1
Amendments.
30
Section 11.2
Benefit of Agreement
32
Section 11.3
Notices.
32
Section 11.4
GOVERNING LAW
33
Section 11.5
Exclusive Jurisdiction
33
Section 11.6
WAIVER OF JURY TRIAL
33
Section 11.7
Severability
33
Section 11.8
Headings
33
Section 11.9
Counterparts
33
Section 11.10
No Recourse
34
Section 11.11
Intent of the Parties; Reasonableness
34
     



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page
 
EXHIBITS
 
 


EXHIBIT A
Form of Certificate of Trust
A‑1
EXHIBIT B-1
Form of Class A Certificate
B‑1-1
EXHIBIT B-2
Form of Class B Certificate
B‑2-1
EXHIBIT C
Form of Transferee Representation Letter
C‑1
EXHIBIT D
Form of Transferor Representation Letter
D‑1



iv

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT, dated as of January 29, 2020 (this
“Agreement”), between VERIZON ABS LLC, a Delaware limited liability company, as
depositor (the “Depositor”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a
national banking association, not in its individual capacity but solely as
trustee under this Agreement (the “Owner Trustee”), to establish Verizon Owner
Trust 2020-A (the “Issuer”).
BACKGROUND
The parties created the Issuer under a Trust Agreement, dated as of December 20,
2019, to engage in a securitization transaction sponsored by Cellco in which the
Issuer will issue Notes secured by a pool of Receivables consisting of device
payment plan agreements originated by the Originators.
In connection with the foregoing, the parties have determined to amend and
restate the original Trust Agreement on the terms in this Agreement.
The parties agree as follows:
ARTICLE I
USAGE AND DEFINITIONS
Section 1.1                          Usage and Definitions.  Capitalized terms
used but not defined in this Agreement are defined in Appendix A to the Transfer
and Servicing Agreement, dated as of January 29, 2020, among Verizon Owner Trust
2020-A, as Issuer, Verizon ABS LLC, as Depositor, and Cellco Partnership d/b/a
Verizon Wireless, as servicer (in such capacity, the “Servicer”), as marketing
agent (in such capacity, the “Marketing Agent”) and as custodian (in such
capacity, the “Custodian”).  Appendix A also contains usage rules that apply to
this Agreement.  Appendix A is incorporated by reference into this Agreement.
ARTICLE II
ORGANIZATION OF TRUST
Section 2.1                       Name.  The trust was created and is known as
“Verizon Owner Trust 2020-A”, in which name the Owner Trustee may conduct the
activities of the Issuer and make and execute contracts and other documents and
sue and be sued on behalf of the Issuer.
Section 2.2                          Maintenance of Office or Agency.  The
office of the Issuer is in care of the Owner Trustee.  The Owner Trustee will
maintain an office or offices or agency or agencies where notices and demands to
or on the Owner Trustee under the Transaction Documents and in respect of the
Certificates may be served.  The Owner Trustee initially designates its
Corporate Trust Office for those purposes and will promptly notify the
Depositor, the Certificateholders and the Indenture Trustee of a change in the
location of its Corporate Trust Office or any other office or agency.
Section 2.3                          Purposes and Powers.

--------------------------------------------------------------------------------



(a)            Permitted Activities.  The purpose of the Issuer is, and the
Issuer will have the power and authority, and is authorized, to engage in the
following activities (the “Permitted Activities”):
(i)            to acquire (1) the Initial Receivables and other Initial Trust
Property under the Transfer and Servicing Agreement from the Depositor in
exchange for the Notes and the Certificates and (2) Additional Receivables and
other Additional Trust Property from time to time under the Transfer and
Servicing Agreement from the Depositor using funds in the Acquisition Account
and, if applicable, increases to the Class B Certificate Principal Balance;
(ii)           to Grant the Collateral to the Indenture Trustee under the
Indenture;
(iii)          to enter into and perform its obligations under the Transaction
Documents;
(iv)          to issue the Notes under the Indenture and to facilitate the sale
of the Notes by the Depositor;
(v)            to issue the Certificates under this Agreement;
(vi)          to administer and manage the Trust Property;
(vii)       to make payments to the Noteholders, including Make-Whole Payments,
if any, and distributions to the Certificateholders; and
(viii)      to take other actions necessary, advisable or convenient to
accomplish the activities listed above or that are incidental to the activities
listed above.
(b)            No Other Activity.  The Issuer will not engage in any activity
other than as required or authorized by this Agreement or the other Transaction
Documents.
(c)            Limitations on Issuer’s Activities.  The Issuer shall:
(i)            not incur indebtedness other than in the ordinary course of
engaging in its Permitted Activities;
(ii)           maintain its own books and records separate and apart from those
of any other Person (which shall be deemed satisfied by its retention of Monthly
Investor Reports);
(iii)         maintain its own accounts separate and apart from those of any
other Person, and not commingle its assets with those of any other Person in
order to ensure that its assets remain readily identifiable and distinguishable
from those of any other Person, except as contemplated by the Transaction
Documents;
(iv)         at all times hold itself out to the public as a legal entity
separate and apart from the Depositor, the Administrator, any Certificateholder
and any other Person, and not identify itself as a division of any such Person
(other than for tax purposes);
2

--------------------------------------------------------------------------------



(v)            file or cause to be filed its own tax returns, if any, as may be
required under applicable Law, to the extent (A) not part of a consolidated
group filing a consolidated return or returns or (B) not treated as a division
for tax purposes of another taxpayer, and pay any taxes so required to be paid
under applicable Law;
(vi)          conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;
(vii)        maintain statements of account separate from those of any other
Person, separately identifying its own assets, liabilities and financial affairs
(which shall be deemed satisfied by its retention of Monthly Investor Reports),
and ensure that any consolidated financial statements of any other Person that
include the Issuer indicate that the assets of the Issuer are not available to
creditors of such Person;
(viii)       remain Solvent and pay its own liabilities out of its own funds,
allocating fairly and reasonably any general overhead or administrative expenses
incurred by itself or any Affiliate on its behalf;
(ix)          maintain an arm’s-length relationship with the Depositor, the
Administrator, any Certificateholder and their respective Affiliates;
(x)            correct any known misunderstanding regarding its separate
identity;
(xi)          not hold itself out as having agreed to pay or become liable for
the debts of the Depositor, the Administrator, any Certificateholder or any of
their respective Affiliates or fail to correct any known misrepresentation with
respect to the foregoing;
(xii)        not operate or purport to operate as an integrated, single economic
unit with respect to the Depositor, the Administrator, any Certificateholder or
any other Person;
(xiii)       not seek or obtain credit or incur any obligation to any third
party based upon the assets of the Depositor, the Administrator, any
Certificateholder or any other Person, or induce any third party to rely on the
creditworthiness of the Depositor, the Administrator, any Certificateholder or
any other Person in connection therewith;
(xiv)       not use stationery, invoices, checks or other business forms of any
other Person;
(xv)          maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities;
(xvi)         pay the salaries of its own employees, if any, only out of its own
funds;
(xvii)        clearly identify its offices, if any, as its offices and, to the
extent that the Issuer and its Affiliates have offices in the same location,
allocate fairly and reasonably any overhead expenses that are shared with an
Affiliate, including for services performed by an employee of an Affiliate;
3

--------------------------------------------------------------------------------



(xviii)        cause agents and other representatives of the Issuer to act at
all times with respect to the Issuer consistently and in furtherance of the
foregoing and in the best interests of the Issuer;
(xix)            not purchase any asset (or make any investment, by share
purchase, loan or otherwise) except as permitted by the Transaction Documents;
(xx)             not have any employees;
(xxi)            not form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other);
(xxii)           not merge with any entity other than as permitted by Section
3.10 of the Indenture; and
(xxiii)         observe all statutory trust formalities required by this
Agreement and the Delaware Statutory Trust Act.
Section 2.4                     Appointment of Owner Trustee.  The Depositor
appoints the Owner Trustee as trustee of the Issuer to have all the rights,
powers and obligations in this Agreement.
Section 2.5                    Contribution and Transfer of Trust Property;
Additional Contributions.  As of the date of the formation of the Issuer, the
Depositor contributed to the Owner Trustee, and the Owner Trustee acknowledged
receipt of, the amount of $1, which is the initial Trust Property.   Upon the
formation of the Issuer by the contribution by the Depositor pursuant to this
Section and until the issuance of the Certificates, the Depositor shall be the
sole beneficiary of the Issuer.  On the Closing Date, the Depositor will
transfer to the Issuer the Initial Trust Property in exchange for the Notes and
Certificates under the Transfer and Servicing Agreement.  In addition, from time
to time, the True Up Trust, as the Class A Certificateholder may, at its sole
option, make a capital contribution to the Issuer and deposit amounts into the
Acquisition Account.
Section 2.6                     Declaration of Trust.  The Owner Trustee will
hold the Trust Property in trust under this Agreement for the use and benefit of
the Certificateholders and subject to the obligations of the Issuer under the
Transaction Documents.  The parties intend that the Issuer is a statutory trust
under the Delaware Statutory Trust Act and that this Agreement is the governing
instrument of the statutory trust.  The Owner Trustee will have the rights,
powers and obligations in this Agreement and in the Delaware Statutory Trust Act
for accomplishing the purposes of the Issuer and engaging in Permitted
Activities.  The parties intend that the activities of the Issuer be managed by
the Administrator under the Administration Agreement.  A Certificate of Trust
substantially in the form of Exhibit A has been filed with the Secretary of
State of the State of Delaware.
Section 2.7                          Limitations on Liability.
(a)            Liability of Certificateholders.  No Certificateholder shall have
any personal liability for any liability or obligation of the Issuer, solely by
reason of it being a Certificateholder.
4

--------------------------------------------------------------------------------



(b)            Liability to Third Parties.  Except as stated in this Agreement,
none of the Depositor, the Administrator or their Affiliates or any of their
directors, managers, officers or employees will be liable for the Issuer’s
debts, obligations or liabilities.
Section 2.8                          Title to Trust Property.
(a)            Title Vested in Issuer.  Legal title to the Trust Property will
be vested in the Issuer as a separate legal entity, except where applicable Law
in a jurisdiction requires title to the Trust Property to be vested in a trustee
or trustees, in which case title shall be vested in the Owner Trustee, on behalf
of the Issuer, a co-trustee and/or a separate trustee appointed under this
Agreement.
(b)            No Legal Title In a Certificateholder.  No Certificateholder has
legal title to any Trust Property.  Each Certificateholder will receive
distributions on its Certificate only in accordance with Article IV.
Section 2.9                          Location of Issuer.  The Issuer will be
administered in the State of Delaware.  Bank accounts maintained by the Owner
Trustee on behalf of the Issuer will be located in the State of Delaware.  The
Issuer will not have employees, except that Wilmington Trust, National
Association, in its capacity as Owner Trustee or another capacity, may have
employees within or outside the State of Delaware.  The Issuer will only receive
payments in or make payments from the State of Delaware or the State in which
the Indenture Trustee is located.  The Issuer’s principal office will be in care
of the Owner Trustee in the State of Delaware.
Section 2.10                          Depositor’s Representations and
Warranties.  The Depositor represents and warrants to the Owner Trustee as of
the Closing Date:
(a)            Organization and Good Standing.  The Depositor is a validly
existing limited liability company in good standing under the laws of the State
of Delaware and has full power and authority to own its properties and conduct
its business as presently owned or conducted, and to execute, deliver and
perform its obligations under this Agreement.
(b)            Due Qualification. The Depositor is duly qualified to do
business, is in good standing as a foreign limited liability company (or is
exempt from such requirements) and has obtained all necessary licenses and
approvals in each jurisdiction in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to so
qualify or obtain licenses or approvals would not reasonably be expected to have
a Material Adverse Effect.
(c)            Due Authorization. The execution, delivery, and performance of
this Agreement have been duly authorized by the Depositor by all necessary
limited liability company action on the part of the Depositor.
(d)            No Proceedings. There are no actions, suits, investigations or
other proceedings pending, or to its knowledge threatened, against the Depositor
or any of its properties: (i) asserting the invalidity of this Agreement; (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement; or (iii) seeking any determination or ruling that
5

--------------------------------------------------------------------------------



might have a Material Adverse Effect on the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement.
(e)            All Consents. All authorizations, consents, orders or approvals
of or registrations or declarations with any Governmental Authority required to
be obtained, effected or given to it in connection with the execution and
delivery of this Agreement and the performance of the transactions contemplated
by this Agreement by the Depositor, in each case, have been duly obtained,
effected or given and are in full force and effect, except for those which the
failure to obtain would not reasonably be expected to have a Material Adverse
Effect.
(f)            Binding Obligation. This Agreement constitutes, when duly
executed and delivered by each other party hereto, a legal, valid and binding
obligation of the Depositor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar Laws affecting creditors’ rights generally or by general principles of
equity.
(g)            No Conflict. The execution and delivery of this Agreement by the
Depositor, and the performance by it of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof applicable to the Depositor,
(i) do not contravene (A) its limited liability company agreement, (B) any
contractual restriction binding on or affecting it or its property, or (C) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, except, in each case of (A), (B) or (C), where such contravention
would not reasonably be expected to have a Material Adverse Effect and (ii) do
not result in or require the creation of any adverse claim upon or with respect
to any of its properties.
(h)            No Violation. The execution and delivery of this Agreement by the
Depositor, the performance by the Depositor of the transactions contemplated by
this Agreement and the fulfillment of the terms hereof applicable to the
Depositor will not violate any Law applicable to the Depositor, except where
such violation would not reasonably be expected to have a Material Adverse
Effect.
Section 2.11                          Tax Matters.
(a)            Tax Treatment.  The parties hereto hereby agree, for U.S.
federal, state and local income and franchise tax purposes, and for purposes of
any other tax imposed on or measured in whole or in part by income: (1) the
Issuer is to be characterized as a mere security device formed to hold the
Receivables and issue Notes and Certificates, (2) each Class of Notes, other
than Notes held by the True Up Trust, is intended to be treated as indebtedness,
and (3) Notes held by the True Up Trust shall be treated as not outstanding. 
The Depositor and the True Up Trust agree, and the Noteholders by acceptance of
their Notes agree in the Indenture, to this treatment and each agrees not to
take any action inconsistent with this treatment.
(b)            Filing of Returns.  The parties agree that, unless required by
the tax authorities, Cellco, on behalf of the Issuer, will prepare (or cause to
be prepared) and file or cause to be filed any required annual or other tax and
information returns, reports and other forms consistent with the
characterizations described in Section 2.11(a), and fulfill any other reporting
requirements relating to the Issuer, as may be required by the Code and
applicable Treasury Regulations
6

--------------------------------------------------------------------------------



(including Treasury Regulation Section 1.6049-7), including causing such tax and
information returns to be signed in the manner required by Law.
(c)            Elections.  The Owner Trustee will not elect or cause the Issuer
to elect, and no Certificateholder will elect or permit an election to be made,
to treat the Issuer as an association taxable as a corporation for U.S. federal
income tax purposes under Treasury Regulation §301.7701-3.  If the Issuer is
classified as a partnership for U.S. federal income tax purposes, Cellco will be
designated as the “partnership representative” of the Issuer and will or will
cause the Issuer to make the “push out” election provided for under Section
6226(a) of the Code and to take any other action necessary or appropriate in
connection with the implementation of such election to the fullest extent
possible under the Code.  Cellco is authorized to take any action it deems
necessary or appropriate to comply with the requirements of the Code and to
conduct the Issuer’s activities under Sections 6221 through 6241 of the Code,
including any other Code provisions for the same subject matter, and any related
regulations (adopted or proposed) and administrative guidance, provided such
actions are consistent with the preceding sentence.
ARTICLE III
CERTIFICATES AND TRANSFER OF INTERESTS
Section 3.1                          The Certificates.  The Class A Certificate
and the Class B Certificate, each evidencing a beneficial interest in the
Issuer, shall be executed on behalf of the Issuer by manual or facsimile
signature of an authorized officer of the Owner Trustee and authenticated on
behalf of the Owner Trustee by the manual or facsimile signature of an
authorized officer of the Owner Trustee.  Certificates bearing the manual or
facsimile signatures of individuals who were, at the time when such signatures
shall have been affixed, authorized to sign on behalf of the Issuer, shall be
valid and binding obligations of the Issuer, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
authentication and delivery of such Certificates or did not hold such offices at
the date of authentication and delivery of such Certificates.
The Certificates may be printed, lithographed, typewritten, mimeographed or
otherwise produced, in any authorized denomination in the form of Exhibit B-1 or
B-2 hereto, as applicable.  The Class A Certificate shall be issued in a
Percentage Interest of 100.00%.  The Class B Certificate shall be issued with a
Class B Certificate Principal Balance initially of $0, which may be increased up
to an amount equal to the Additional Receivables Transfer Amount for any
Acquisition Date, as set forth in Section 3.10 and shall not bear interest.
A transferee of a Certificate shall become a Certificateholder, and shall be
entitled to the rights and subject to the obligations of a Certificateholder
hereunder, upon such transferee’s acceptance of a Certificate duly registered in
such transferee’s name pursuant to Section 3.3.
The Certificateholders will receive any amounts (i) not needed on a Payment Date
to pay the Notes and the Issuer’s other obligations under the Indenture, the
Transfer and Servicing Agreement and this Agreement, (ii) remaining in the
Reserve Account, the Acquisition Account and the Negative Carry Account after
payment in full of the Notes, and (iii) received in respect of Temporarily
Excluded Receivables.
7

--------------------------------------------------------------------------------



Section 3.2                          Execution, Authentication and Delivery of
Certificates.  Concurrently with the transfer of the Initial Receivables to the
Issuer pursuant to the Transfer and Servicing Agreement, the Owner Trustee shall
cause to be executed, authenticated and delivered, on behalf of the Issuer to,
or upon the written order of, the Depositor, the Class A Certificate and the
Class B Certificate.  No Certificate shall entitle its holder to any benefit
under this Agreement or be valid for any purpose, unless there shall appear on
such Certificate a certificate of authentication substantially in the form set
forth in Exhibit B-1 or B-2, as applicable, executed by the Owner Trustee or the
Owner Trustee’s authenticating agent, by manual or facsimile signature of an
authorized officer, and such authentication shall constitute conclusive
evidence, and the only evidence, that such Certificate shall have been duly
authenticated and delivered hereunder.  All Certificates shall be dated the date
of their authentication.  The Owner Trustee shall be the initial authenticating
agent of the Issuer hereunder.
Section 3.3                          Registration of Transfer and Exchange of
Certificates.  During the Amortization Period, any Certificateholder will be
permitted to sell, transfer, assign or convey its Certificate if the following
conditions are satisfied:
(a)            The Issuer appoints the Owner Trustee to be the “Trust Registrar”
and to keep a register (the “Trust Register”) of the Certificateholders and
transfers of the Certificates.  If the Trust Registrar resigns, the
Administrator, on behalf of the Issuer, will promptly appoint a successor or, if
it elects not to make the appointment, assume the obligations of Trust
Registrar.  The Trust Registrar shall keep or cause to be kept, at the office or
agency maintained pursuant to Section 3.5, a Trust Register in which, subject to
such reasonable regulations as it may prescribe, the Trust Registrar shall
provide for the registration of Certificates and of transfers and exchanges of
Certificates as herein provided.
(b)            Upon surrender for registration of transfer of any Certificate in
compliance with Section 3.3(f) at the office or agency maintained pursuant to
Section 3.5, the Owner Trustee shall execute, authenticate and deliver (or shall
cause its authenticating agent to authenticate and deliver), in the name of the
designated transferee or transferees, one or more new Certificates dated the
date of authentication by the Owner Trustee or any authenticating agent. At the
option of a Certificateholder, such Certificateholder’s Certificate may be
exchanged for other Certificates upon surrender of such Certificate to be
exchanged at the office or agency maintained pursuant to Section 3.5.  The
preceding provisions of this Section 3.3 notwithstanding, (i) the Owner Trustee
shall not make, and the Trust Registrar shall not register, transfers or
exchanges of Certificates for a period of fifteen (15) days preceding the due
date for any payment with respect to the Certificates and (ii) the Owner Trustee
shall permit the registration, transfer and exchange of (x) the Class A
Certificate only in a minimum denomination of a Percentage Interest of 100.00%
and (y) the Class B Certificate only to the Depositor and to the holder of the
Class A Certificate.  Any Class B Certificate transferred to the holder of the
Class A Certificate shall be treated as merging into and becoming part of the
Class A Certificate.  Each Certificate presented or surrendered for registration
of transfer or exchange shall be accompanied by a written instrument of transfer
and accompanied by an IRS Form W-8 BEN, W-8BEN-E, W-8 ECI or W-9, as applicable,
and such other documentation as may be required by the Owner Trustee in order to
comply with Applicable Anti-Money Laundering Law, each in a form satisfactory to
the Owner Trustee and the Trust Registrar, duly executed by the
Certificateholder or its attorney duly authorized in writing.  Each Certificate
presented or
8

--------------------------------------------------------------------------------



surrendered for registration of transfer or exchange shall be cancelled and
subsequently disposed of by the Trust Registrar in accordance with its customary
practice.  No transfer will be effectuated hereunder unless the Owner Trustee
has received the transfer documentation required hereunder.
(c)            Every Certificate presented or surrendered for registration of
transfer or exchange shall be accompanied by a written instrument of transfer in
form satisfactory to the Owner Trustee and the Trust Registrar duly executed by
the Certificateholder or its attorney duly authorized in writing. Each
Certificate surrendered for registration of transfer or exchange shall be
cancelled and disposed of by the Owner Trustee in accordance with its customary
practice.
(d)            No transfer of a Certificate shall be made unless the Owner
Trustee shall have received:
(1)            a representation from the transferee of such Certificate
substantially in the form of Exhibit C to the effect that:
(i)            such transferee is not acquiring and will not hold the
Certificate on behalf of any beneficial owner (as determined for U.S. tax
purposes), including itself, that is not a “U.S. person” as that term is defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Person”); and
(ii)            such transferee is not a Benefit Plan;
(2)            a representation from the transferor of such Certificate
substantially in the form of Exhibit D; and
(3)            an opinion of counsel addressed to the Owner Trustee that the
transfer of such Certificate is being made pursuant to an effective registration
under the Securities Act or is exempt from the registration requirements of the
Securities Act.
Notwithstanding anything else to the contrary herein, any purported transfer of
a Certificate to a Non-U.S. Person or to or on behalf of a Benefit Plan or
utilizing the assets of a Benefit Plan shall be void and of no effect.
To the extent permitted under applicable Law (including, but not limited to,
ERISA), the Owner Trustee shall be under no liability to any Person for any
registration of transfer of any Certificate that is in fact not permitted by
this Section 3.3(d) or for making any payments due on such Certificate to the
Certificateholder thereof or taking any other action with respect to such
Certificateholder under the provisions of this Trust Agreement or the Transfer
and Servicing Agreement so long as the transfer was registered by the Trust
Registrar or the Owner Trustee in accordance with the foregoing requirements.
(e)            No service charge shall be made for any registration of transfer
or exchange of Certificates, but the Owner Trustee (or the Certificate Paying
Agent) or the Trust Registrar may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.
9

--------------------------------------------------------------------------------



(f)            No transfer of a Certificate or any interest therein shall be
made unless (i) the holder of such Certificate shall have first surrendered such
Certificate to the Trust Registrar for registration of transfer, or (ii) in the
case of any such Certificate which shall have been mutilated, destroyed, lost or
stolen, the holder of such Certificate shall have first complied with the
applicable provisions of Section 3.4.
Section 3.4                          Mutilated, Destroyed, Lost or Stolen
Certificate.  If (a) any mutilated Certificate shall be surrendered to the Trust
Registrar, or if the Trust Registrar shall receive evidence to its satisfaction
of the destruction, loss or theft of any Certificate and (b) there shall be
delivered to the Trust Registrar and the Owner Trustee such security or
indemnity as may be required by them to save each of them harmless, then in the
absence of notice that such Certificate shall have been acquired by a bona fide
purchaser, the Owner Trustee on behalf of the Issuer shall execute and the Owner
Trustee, or the Owner Trustee’s authenticating agent, shall authenticate and
deliver, in exchange for or in lieu of any such mutilated, destroyed, lost or
stolen Certificate, a new Certificate of like tenor and denomination.  In
connection with the issuance of any new Certificate under this Section 3.4, the
Owner Trustee or the Trust Registrar may require the payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
therewith.  Any duplicate Certificate issued pursuant to this Section 3.4 shall
constitute conclusive evidence of ownership in the Issuer, as if originally
issued, whether or not the lost, stolen or destroyed Certificate shall be found
at any time.
Section 3.5                          [Reserved].
Section 3.6                          Persons Deemed Certificateholders.  Prior
to due presentation of a Certificate for registration of transfer, the Owner
Trustee or the Trust Registrar may treat the Person in whose name any
Certificate shall be registered in the Trust Register as the owner of such
Certificate for the purpose of receiving distributions and for all other
purposes whatsoever, and neither the Owner Trustee nor the Trust Registrar shall
be bound by any notice to the contrary.
Section 3.7                          Access to List of Certificateholders’ Names
and Addresses.  The Trust Registrar shall furnish or cause to be furnished to
the Owner Trustee, the Servicer or the Depositor, as the case may be, within
fifteen (15) days after its receipt of a request therefor from the Owner
Trustee, the Servicer or the Depositor in writing, a list, in such form as the
Owner Trustee, the Servicer or the Depositor may reasonably require, of the
names and addresses of the Certificateholders as of the most recent Record Date.
If one or more Certificateholders of Certificates evidencing, in the aggregate,
not less than 25% of the Percentage Interest apply in writing to the Owner
Trustee, and such application states that the applicants desire to communicate
with other Certificateholders with respect to their rights under this Agreement
or under the Certificates and such application is accompanied by a copy of the
communication that such applicants propose to transmit, then the Owner Trustee
shall, within five (5) Business Days after the receipt of such application,
afford such applicants access during normal business hours to the current list
of Certificateholders. Each Certificateholder, by receiving and holding a
Certificate, shall be deemed to have agreed not to hold any of the Depositor,
the Servicer, the Trust Registrar or the Owner Trustee accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.
10

--------------------------------------------------------------------------------



Section 3.8                        Regarding the Certificate.  Each
Certificateholder, by its acceptance of a Certificate issued hereunder,
represents that it has, independently and without reliance on the Owner Trustee
or any other person, and based on such documents and information as it has
deemed appropriate, made its own investment decision in respect of the
Certificate.  Each Certificateholder also represents that it will, independently
and without reliance on the Owner Trustee or any other person, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Trust Agreement
and in connection with its Certificate.  Except for notices, reports and other
documents expressly required to be furnished to the Certificateholders by the
Owner Trustee hereunder, the Owner Trustee shall not have any duty or
responsibility to provide any Certificateholder with any other information
concerning the transactions contemplated hereby, the Issuer, the Depositor or
any other parties hereto, or with any related documents which may come into the
possession of the Owner Trustee or any of its officers, directors, employees,
agents, representatives or attorneys-in-fact.
Section 3.9                  Initial Registration of Certificates.  The Class A
Certificate, upon original issuance, will be issued in the form of a typewritten
Certificate representing a fully registered, definitive trust certificate and
shall be registered in the name of “Verizon DPPA True-up Trust,” as the initial
registered owner thereof.  The Class B Certificate, upon original issuance, will
be issued in the form of a typewritten Certificate representing a fully
registered, definitive trust certificate and shall be registered in the name of
“Verizon ABS LLC,” as the initial registered owner thereof.
Section 3.10                        Increases and Decreases in the Class B
Certificate Principal Balance and the Equity Interest of the Class A
Certificate.  Subject to the terms and conditions of this Agreement, the
Transfer and Servicing Agreement and the Receivables Transfer Agreements, on any
Acquisition Date on which (i) the Depositor acquires Additional Receivables
under the Originator Receivables Transfer Agreement from any Originators, and
the Issuer subsequently acquires such Additional Receivables from the Depositor,
and (ii) the Additional Receivables Cash Transfer Amount for such Acquisition
Date is less than the Additional Receivables Transfer Amount set forth in the
Transfer Notice delivered for such Acquisition Date, the Administrator, on
behalf of the Issuer, will increase the Class B Certificate Principal Balance on
such Acquisition Date in an amount equal to the excess of the Additional
Receivables Transfer Amount over the Additional Receivables Cash Transfer
Amount, as set forth in Section 2.1(b) of the Transfer and Servicing Agreement,
as partial consideration for the transfer and assignment by the Depositor to the
Issuer of the Additional Receivables set forth on the Transfer Notice for such
Acquisition Date.  On any Acquisition Date on which the Class B Certificate
Principal Balance is increased, the Class B Certificateholder will make a
distribution to the Class A Certificateholder, in an amount equal to such
increase as partial consideration for the transfer and assignment by the related
Originators to the Depositor of the Additional Receivables set forth on the
Transfer Notice for such Acquisition Date, as set forth in Section 2.2(b) of the
Originator Receivables Transfer Agreement, which will result in an increase in
the value of the beneficial interest in the Issuer represented by the Class A
Certificate.  Upon such distribution by the Class B Certificateholder to the
Class A Certificateholder of the amounts set forth in this Section 3.10, the
Class B Certificate Principal Balance will be deemed to be zero.  The Trust
Registrar will record such increases and decreases to the Class B Certificate
Principal Balance in the Trust Register and on Schedule I to the Class B
Certificate on each Acquisition Date upon receipt of
11

--------------------------------------------------------------------------------



written instructions from the Administrator, which may be in the form of the
Transfer Notice attached as Exhibit A to each of the Receivables Transfer
Agreements.
Section 3.11                          Appointment of Certificate Paying Agent.
The Certificate Paying Agent shall make distributions to Certificateholders from
the Certificate Distribution Account pursuant to Section 4.1(b) and shall report
the amounts of such distributions to the Owner Trustee. Any Certificate Paying
Agent shall have the revocable power to withdraw funds from the Certificate
Distribution Account for the purpose of making the distributions referred to
above. The Owner Trustee may revoke such power and remove the Certificate Paying
Agent if the Owner Trustee determines in its sole discretion that the
Certificate Paying Agent shall have failed to perform its obligations under this
Agreement in any material respect. The Owner Trustee shall act as the initial
Certificate Paying Agent.  Each Certificate Paying Agent shall be permitted to
resign as Certificate Paying Agent upon thirty (30) days’ written notice to the
Owner Trustee.  In the event that the Owner Trustee shall no longer be the
Certificate Paying Agent, the Administrator, on behalf of the Issuer, shall
appoint a successor to act as Certificate Paying Agent (which shall be a bank or
trust company).  The Administrator, on behalf of the Issuer, shall cause such
successor Certificate Paying Agent or any additional Certificate Paying Agent to
execute and deliver to the Owner Trustee an instrument in which such successor
Certificate Paying Agent or additional Certificate Paying Agent shall agree with
the Owner Trustee that, as Certificate Paying Agent, such successor Certificate
Paying Agent or additional Certificate Paying Agent will hold all sums, if any,
held by it for payment to the Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders. The Certificate Paying Agent shall return all unclaimed
funds to the Owner Trustee and upon removal of a Certificate Paying Agent such
Certificate Paying Agent shall also return all funds in its possession to the
Owner Trustee.  The provisions of Sections 6.1, 6.3, 6.6, 7.1 and 7.2 shall
apply to the Owner Trustee also in its role as Certificate Paying Agent, for so
long as the Owner Trustee shall act as Certificate Paying Agent and, to the
extent applicable, to any other Certificate Paying Agent appointed hereunder.
Any reference in this Agreement to the Certificate Paying Agent shall include
any co-Certificate Paying Agent unless the context requires otherwise.
ARTICLE IV
APPLICATION OF TRUST PROPERTY
Section 4.1                          Application of Trust Property.
(a)            Establishment of Certificate Distribution Account. The Owner
Trustee, for the benefit of the Certificateholders, shall establish and maintain
(or shall cause to be established and maintained) in the name of the Issuer a
non-interest bearing trust account (the “Certificate Distribution Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Certificateholders.  The Issuer shall possess all
right, title and interest in funds on deposit from time to time in the
Certificate Distribution Account and in the proceeds thereof.  Except as
otherwise expressly provided herein, the Certificate Distribution Account shall
be under the sole dominion and control of the Owner Trustee for the benefit of
the Certificateholders.  If, at any time, the Owner Trustee ceases to be a
Qualified Institution, the Owner Trustee (or the Depositor on behalf of the
Owner Trustee, if the Certificate Distribution Account is not then held by the
Owner Trustee or an Affiliate thereof) shall cause the Certificate
12

--------------------------------------------------------------------------------



Distribution Account to be moved to a Qualified Institution and shall transfer
any cash to such new Certificate Distribution Account. All amounts held in the
Certificate Distribution Account will not be invested.
(b)            Distributions Under Indenture; Method of Payment.  Before the
satisfaction and discharge of the Indenture, all distributions of Trust
Property, including any distributions to the Certificateholders, will be
deposited into the Certificate Distribution Account according to Article VIII of
the Indenture and will be distributed on each Payment Date to the
Certificateholders pursuant to the priorities listed below.  In addition, on
each Payment Date, (i) investment earnings (net of losses and investment
expenses) on the Collection Account, the Acquisition Account, the Reserve
Account and the Negative Carry Account, as set forth in Section 4.2(e) of the
Transfer and Servicing Agreement, (ii) Collections relating to Temporarily
Excluded Receivables, (iii) amounts released from the Negative Carry Account
pursuant to Section 4.4(c)(iii) of the Transfer and Servicing Agreement and (iv)
amounts released from the Acquisition Account pursuant to Section 4.4(d)(iii) of
the Transfer and Servicing Agreement will be deposited into the Certificate
Distribution Account and subsequently will be distributed to the
Certificateholders in the following order of priority:
(1)            first, to the Class B Certificate, until the Class B Certificate
Principal Balance has been reduced to zero; and
(2)            second, to the Class A Certificate, any remaining amounts.
On each Payment Date, the Owner Trustee shall deliver to the Certificateholders
a copy of the Monthly Investor Report provided to the Owner Trustee by the
Servicer pursuant to Section 3.5(a) of the Transfer and Servicing Agreement with
respect to such Payment Date.  The Monthly Investor Report will be posted to the
Owner Trustee website at www.wilmingtontrustconnect.com.  Distributions required
to be made to Certificateholders on any Payment Date shall be made to each
Certificateholder of record on the related Record Date either by check mailed to
such Certificateholder at the address of such holder appearing in the Trust
Register or by wire transfer, in immediately available funds, to the account
specified to the Certificate Paying Agent in writing of any Certificateholder at
a bank or other entity having appropriate facilities therefor, if such
Certificateholder shall have provided to the Trust Registrar appropriate written
instructions at least five (5) Business Days prior to such Payment Date.
(c)            Distributions Following Satisfaction and Discharge of Indenture. 
Following the satisfaction and discharge of the Indenture and after all amounts
due and payable to the Owner Trustee pursuant to Sections 7.1 and 7.2 hereof and
not previously paid under Section 8.2 of the Indenture are paid out of the Trust
Property, the Owner Trustee will distribute the remaining Trust Property as
directed by the Class A Certificateholder.
(d)            Funds Deposited with Owner Trustee. All funds deposited with the
Owner Trustee may be held in a non-interest bearing trust account and are not
required to be segregated from other funds, except to the extent required by Law
or the terms of this Agreement.
(e)            Withholding Tax.  If federal withholding tax is imposed on the
Issuer’s payments (or allocations of income) to the Certificateholders made by
the Owner Trustee, that tax will
13

--------------------------------------------------------------------------------



reduce the amount distributable to the holder.  The Owner Trustee is authorized
and directed to retain from amounts distributable to the Certificateholders a
sufficient amount for the payment of the withholding tax that is legally owed by
the Issuer.  The Owner Trustee may contest the tax and withhold payment of the
tax, if permitted by Law, pending the outcome of such contest.  The amount of
withholding tax imposed on the Certificateholders will be treated as cash
distributed to the Certificateholders at the time it is withheld by the Issuer
and paid to the taxing authority.  If any Certificateholder seeks to apply for a
refund of the applicable withholding tax, the Owner Trustee will cooperate with
the holder in making the claim so long as such Certificateholder agrees to
reimburse the Owner Trustee for expenses incurred in cooperating.
Section 4.2                          Accounting and Reports to the Noteholders,
the Certificateholders, the Internal Revenue Service and Others.  The
Administrator will (a) maintain (or cause to be maintained) the books of the
Issuer on a fiscal year basis or a calendar year basis on the accrual method of
accounting, (b) deliver to each Certificateholder, as may be required by the
Code and applicable Treasury Regulations, such information as may be required
(including Schedule K-1s to an IRS Form 1065, if the Issuer is treated as a
partnership) to enable each Certificateholder to prepare its federal and state
income tax returns, and (c) collect or cause to be collected any withholding tax
as described in and in accordance with Section 4.1(e) with respect to income or
distributions to the Certificateholders.  The Administrator will make any
elections as so directed by the Class A Certificateholder; provided, however,
that neither the Administrator nor any Certificateholder shall make any election
to have the Issuer treated as a corporation for federal, state or local income
or franchise tax purposes.
ARTICLE V
OWNER TRUSTEE’S AUTHORITY AND OBLIGATIONS
Section 5.1                          General Authority.
(a)            Execution of Transaction Documents; Direction to Indenture
Trustee.  The Owner Trustee is authorized and directed, on behalf of the Issuer,
to (i) execute and deliver the Transaction Documents to which the Issuer is a
party and the other documents required to be delivered on the Closing Date by
the Issuer under the Transaction Documents and (ii) direct the Indenture Trustee
to authenticate and deliver the Notes.
(b)            Actions under Transaction Documents.  The Owner Trustee is
authorized, but not obligated, to take all actions required of the Issuer under
the Transaction Documents and is authorized to take actions on behalf of the
Issuer, if permitted by the Transaction Documents, that the Servicer or the
Administrator directs, except if this Agreement requires the consent of the
Noteholders or the Certificateholders for the action.  In addition, the
Administrator is authorized to take actions on behalf of the Issuer, if
permitted by the Transaction Documents, according to this Agreement and the
Administration Agreement.
Section 5.2                          General Obligations.
(a)            Obligations Under Transaction Documents.  Subject to Section 5.3,
the Owner Trustee will perform the obligations of the Owner Trustee under this
Agreement and the Transaction Documents to which the Issuer is a party.  The
Owner Trustee will administer the
14

--------------------------------------------------------------------------------



Issuer in the interest of the Certificateholders, subject to the Lien of the
Indenture and according to the Transaction Documents.
(b)            Discharge of Liens.  The Owner Trustee will promptly take, at its
own expense, action necessary to discharge a Lien (other than the Lien of the
Indenture) on the Trust Property resulting from actions by, or claims against,
the Owner Trustee in its individual capacity that are not related to the
ownership or the administration of the Trust Property.
(c)            Obligations Performed by Administrator.  The Owner Trustee will
be considered to have performed its obligations under the Transaction Documents
if the Administrator is required in the Administration Agreement to perform the
obligations of the Owner Trustee or the Issuer.  The Owner Trustee will not be
liable for the default or failure of the Administrator to perform its
obligations under the Administration Agreement.
Section 5.3                          Action Requiring Prior Notice.  For the
following matters, the Owner Trustee may not take action unless (a) at least
thirty (30) days before taking the action, the Owner Trustee has notified the
Indenture Trustee (who will notify the Noteholders), the Certificateholders and
the Administrator (who will notify the Rating Agencies) of the proposed action
and (b) neither (x) the Indenture Trustee, acting on instruction of the
Noteholders of a majority of the Note Balance of the Controlling Class nor (y)
the Class A Certificateholder has notified the Owner Trustee before the
thirtieth (30th) day after the Noteholders or the Class A Certificateholder
receives notice pursuant to clause (a) above that those Noteholders or the
Certificateholder, as applicable, have withheld consent or given alternative
direction:
(i)            starting or pursuing of a material Proceeding by the Issuer and
the settlement of any material Proceeding brought by or against the Issuer;
(ii)           amending the Certificate of Trust (unless the amendment is
required to be filed under the Delaware Statutory Trust Act), except to correct
an ambiguity or to amend or supplement it in a manner that would not materially
adversely affect the interests of the holders of the Notes or the Equity
Interest;
(iii)          appointing or engaging a successor Indenture Trustee under the
Indenture or consenting to the assignment by the Indenture Trustee of its
obligations under the Indenture or this Agreement;
(iv)          the amendment of the Indenture, whether or not by a supplemental
Indenture, in circumstances where the consent of any Noteholder is required;
(v)            the amendment of the Indenture, whether or not by a supplemental
Indenture, in circumstances where the consent of any Noteholder is not required
but such amendment materially adversely affects the interest of the
Certificateholders;
(vi)          (i) the appointment pursuant to the Indenture of a successor Note
Registrar, (ii) the appointment pursuant to this Agreement of a successor Trust
Registrar or (iii) any consent by the Note Registrar, Indenture Trustee or Trust
Registrar to the assignment of its respective obligations under the Indenture or
this Agreement, as applicable;
15

--------------------------------------------------------------------------------



(vii)           the amendment of the Transfer and Servicing Agreement in
circumstances where the consent of any Noteholder is required; or
(viii)         directing the Administrator to take any of the actions described
above.
Section 5.4                  Action by the Certificateholders with Respect to
Certain Matters.  The Owner Trustee shall not have the power, except upon the
direction of the Class A Certificateholder, to (a) remove the Administrator
pursuant to Section 3.3(c) of the Administration Agreement, (b) appoint a
successor Administrator pursuant to Section 3.4 of the Administration Agreement,
(c) remove the Servicer pursuant to Article VII of the Transfer and Servicing
Agreement or (d) except as expressly provided in the Transaction Documents, sell
the Receivables after the termination of the Indenture.  The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by the authorized representative of 100% of the Class A
Certificateholders.  In addition, the Owner Trustee will take all actions, if
permitted by the Transaction Documents, that the Class A Certificateholder
directs, subject to the consent of the Noteholders, if such consent is required
by the Transaction Documents.
Section 5.5                  Action for Bankruptcy.  The Issuer shall not,
without the prior written consent of the Owner Trustee and 100% of the Class A
Certificateholders, (i) institute any proceedings to adjudicate the Issuer as
bankrupt or insolvent, (ii) consent to the institution of bankruptcy or
insolvency proceedings against the Issuer, (iii) file a petition seeking or
consenting to reorganization or relief under any applicable federal or state Law
relating to bankruptcy with respect to the Issuer, (iv) consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Issuer or a substantial part of its property, (v) make
any assignment for the benefit of the Issuer’s creditors, (vi) cause the Issuer
to admit in writing its inability to pay its debts generally as they become due,
or (vii) take any action in furtherance of any of the foregoing (any of the
above foregoing actions, a “Bankruptcy Action”).  In considering whether to give
or withhold written consent to the Bankruptcy Action by the Issuer, the Owner
Trustee and the Certificateholders shall consider the interests of the
Noteholders in addition to the interests of the Issuer and whether the Issuer is
insolvent.  The Owner Trustee shall have no duty to give such written consent to
the Bankruptcy Action by the Issuer if the Owner Trustee shall not have been
furnished (at the expense of the Person that requested such letter be furnished
to the Owner Trustee) a letter from an independent accounting firm of national
reputation stating that in the opinion of such firm the Issuer is then
insolvent.  The Owner Trustee shall not be personally liable to any Noteholder
or Certificateholder on account of the Owner Trustee’s good faith reliance on
the provisions of this Section 5.5 and no Noteholder or Certificateholder shall
have any claim for breach of fiduciary duty or otherwise against the Owner
Trustee for withholding or granting its consent to any such Bankruptcy Action.
Section 5.6                 Action on Administrator’s Instruction.  If (a) the
Owner Trustee is unsure of the application of a term of a Transaction Document,
(b) a term of a Transaction Document is, or appears to be, in conflict with
another term, (c) this Agreement permits a determination by the Owner Trustee or
is silent or is unclear about the action the Owner Trustee is required to take
or (d) the Owner Trustee is unable to decide between alternative actions
permitted or required by a Transaction Document, the Owner Trustee may, and for
clause (d) will, notify the Administrator requesting instruction on the matter. 
If the Owner Trustee acts or does not act in good faith
16

--------------------------------------------------------------------------------



according to the instruction received, the Owner Trustee will not be liable for
the action or inaction.  If the Owner Trustee does not receive instruction
before ten (10) days after it has notified the Administrator (or sooner if
reasonably requested in the notice or necessary under the circumstances) it may,
but is not obligated to, take or not take the action that it considers to be in
the best interests of the Certificateholders, and will not be liable for the
action or inaction.
Section 5.7  No Obligations or Actions Except as Stated in Transaction Documents
or Instructions.  The Owner Trustee is not obligated to, and will not, manage,
use, sell or dispose of the Trust Property, except according to the rights and
powers granted to and the authority given to the Issuer and the Owner Trustee
under this Agreement and the other Transaction Documents or in an instruction
received by the Owner Trustee under Section 5.4 or 5.6.  The right of the Owner
Trustee to perform a discretionary act stated in a Transaction Document will not
be interpreted as an obligation.  There are no implied obligations of the Owner
Trustee under the Transaction Documents.  To the extent that, at law or in
equity, the Owner Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Trust or the Certificateholders, it is
hereby understood and agreed by the other parties hereto that all such duties
and liabilities are replaced by the duties and liabilities of the Owner Trustee
expressly set forth in this Agreement.
Section 5.8  Prohibition on Some Actions.  The Owner Trustee will not take
action (a) that is inconsistent with the purposes of the Issuer in Section 2.3
or (b) that, to the knowledge of a Responsible Person of the Owner Trustee,
absent direction by the Certificateholders, would (i) cause a Class of Notes not
to be treated as indebtedness for purposes of U.S. federal and State income tax,
franchise tax, and any other tax imposed on or measured in whole or in part by
income, (ii) be deemed to cause a sale or exchange of the Notes for purposes of
Section 1001 of the Code (unless no gain or loss would be recognized on the
deemed sale or exchange for U.S. federal income tax purposes), (iii) cause the
Issuer or any part of the Issuer to be treated as an association (or publicly
traded partnership) taxable as a corporation or as a partnership for U.S.
federal income tax or for state and local income or franchise tax purposes, or
(iv) not be in accordance with applicable Law.  The Certificateholders shall not
direct the Owner Trustee to take action that would violate clause (b)(i) of this
Section 5.8 or cause the Issuer to be an association (or publicly traded
partnership) taxable as a corporation for U.S. federal income tax or for state
and local income or franchise tax purposes.
Section 5.9  Action Not Required.  The Owner Trustee will not be required to do
any of the following:
(a)            Actions Resulting in Liability.  To take any action under a
Transaction Document if the Owner Trustee reasonably determines, or is advised
by counsel, that the action is likely to result in liability on the part of the
Owner Trustee, is contrary to a Transaction Document or is not permitted by
applicable Law.
(b)            Actions Resulting in Financial Liability.  To pay or risk funds
or incur any financial liability in the performance of its rights or powers
under a Transaction Document if the Owner Trustee has reasonable grounds for
believing that payment of such funds or adequate indemnity against the risk or
liability is not reasonably assured or given to it.
17

--------------------------------------------------------------------------------



(c)  Administering or Collecting Receivables.  To administer, service or collect
the Receivables or to monitor or supervise the administration, servicing or
collection of the Receivables.
(d)  Perfecting Security Interest.  To file financing statements or continuation
statements or to perfect or maintain the perfection of a security interest or
Lien granted to it under this Agreement or to prepare or file a Securities and
Exchange Commission filing for the Issuer or to record a Transaction Document.
(e)  Advice.  To provide advice, counsel or opinion regarding the tax,
financial, investment, securities law or insurance implications and consequences
of the formation, funding and ongoing administration of the Issuer, including
income, gift and estate tax issues, insurable interest issues, doing business or
other licensing matters and the initial and ongoing selection and monitoring of
financing arrangements.
(f)  Investigation.  To make investigation about the accuracy of
representations, warranties or other obligations of the Issuer under the
Transaction Documents.
(g)  Verification.  To prepare or verify information, disclosure or other
statements in the offering documents or other documents issued or delivered in
connection with the sale or transfer of the Notes, except as separately agreed
by the Owner Trustee.
(h)  Actions of other Parties.  To monitor or supervise the activities or
performance of other parties under the Transaction Documents.
(i)  Compliance With U.S. Credit Risk Retention Rules.  To monitor or enforce
the Sponsor’s compliance with any risk retention requirements under the U.S.
Credit Risk Retention Rules.  The Owner Trustee shall not be charged with
knowledge of such rules, nor shall it be liable to any Certificateholder,
Noteholder or other party for violation of such rules now or hereafter in
effect, except as otherwise may be explicitly required by law, rule or
regulation.
Section 5.10   Inspection of Owner Trustee; Access to Records.  The Owner
Trustee agrees that, with reasonable advance notice, it will permit authorized
representatives of the Servicer or the Administrator, during the Owner Trustee’s
normal business hours, to have access to and review the facilities, processes,
books of account, records, reports and other documents and materials of the
Owner Trustee relating to (a) the performance of the Owner Trustee’s obligations
under this Agreement, (b) payments of fees and expenses of the Owner Trustee for
its performance and (c) a claim made by the Owner Trustee under this Agreement. 
In addition, the Owner Trustee will permit the Servicer’s or the Administrator’s
representatives to make copies and extracts of any of those documents and to
discuss them with the Owner Trustee’s officers and employees.  Any access and
review will be subject to the Owner Trustee’s confidentiality and privacy
policies.  The Owner Trustee will maintain all relevant books, records, reports
and other documents and materials for a period of two (2) years after the
termination of its obligations under this Agreement.
Section 5.11  Furnishing of Documents.  The Owner Trustee will provide to the
Administrator and, on request from any Certificateholder (if a different Person
than the Administrator), to the Certificateholder copies of reports, notices,
requests, demands, certificates
18

--------------------------------------------------------------------------------



and other documents provided to the Owner Trustee under the Transaction
Documents, including any requests received by the Owner Trustee from a
Noteholder to communicate with other Noteholders and any Review Reports received
from the Asset Representations Reviewer.
Section 5.12  Reporting of Receivables Reacquisition and Acquisition Demands. 
The Owner Trustee will (a) notify the Sponsor, the Administrator, the Depositor
and the Servicer, as soon as practicable, but in any event, within five (5)
Business Days, of demands or requests received by a Responsible Person of the
Owner Trustee (including to the Owner Trustee on behalf of the Issuer) for the
reacquisition or acquisition, as applicable, of any Receivable under Section 3.4
or 4.6 of the Originator Receivables Transfer Agreement, Section 3.4 or 4.7 of
the Master Trust Receivables Transfer Agreement or Section 2.5 of the Transfer
and Servicing Agreement, (b) promptly on request by the Sponsor, the
Administrator, the Depositor or the Servicer, provide to them other information
in the Owner Trustee’s possession reasonably requested to facilitate compliance
by them with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c)
of Regulation AB and (c) if requested by the Sponsor, the Administrator, the
Depositor or the Servicer, provide a written certification no later than fifteen
(15) days following the end of a quarter or year that the Owner Trustee has not
received reacquisition or acquisition demands or requests for the relevant
period, or if reacquisition or acquisition demands or requests have been
received during the relevant period, that the Owner Trustee has given the
information reasonably requested under clause (b) above.  The Owner Trustee and
the Issuer will not have responsibility or liability for a filing required to be
made by a securitizer under the Exchange Act.
Section 5.13  Sarbanes-Oxley Act.  The Owner Trustee will not be required to
execute, deliver or certify on behalf of the Issuer, the Servicer, the Depositor
or the Sponsor any filings, certificates or other documents required by the
Commission or required under the Sarbanes-Oxley Act of 2002 in connection with
the Transaction Documents.  The Owner Trustee will provide any relevant
information in the Owner Trustee’s possession and Officer’s Certificates
reasonably requested by the Person responsible for the filings, certificates or
other documents on behalf of the Issuer.
ARTICLE VI
OWNER TRUSTEE
Section 6.1  Acceptance of Trusts.  The Owner Trustee accepts the trusts created
by this Agreement and agrees to exercise its rights and powers and perform its
obligations under this Agreement.
Section 6.2  Limitations on Liability.  The Owner Trustee will not be liable
under the Transaction Documents, including for the following actions, except (a)
for its own willful misconduct, bad faith or gross negligence (except for errors
in judgment) or (b) if a representation or warranty in Section 6.6 is not true
and correct as of the Closing Date:
(i)            the Owner Trustee will not be liable for any action taken or not
taken by it (A) according to the instructions of the Noteholders of a majority
of the Note Balance of the Controlling Class, the Indenture Trustee, the
Depositor, the Certificateholders, the Administrator or the Servicer or (B) in
good faith which it believes to be authorized or
19

--------------------------------------------------------------------------------



within its rights and powers under this Agreement so long as the action taken or
not taken does not amount to gross negligence; provided, however, that the
foregoing shall not relieve the Owner Trustee of its obligation to perform its
duties under this Agreement;
(ii)            the Owner Trustee will not be liable for indebtedness evidenced
by or created under the Transaction Documents, including the principal of and
interest or Make-Whole Payments on the Notes or amounts distributable to the
Certificateholders;
(iii)            the Owner Trustee will not be liable for and makes no
representations as to (A) the validity or sufficiency of this Agreement, (B) the
due execution of this Agreement by the Depositor, (C) the form, genuineness,
sufficiency, value or validity of the Trust Property, (D) the validity or
sufficiency of the other Transaction Documents or related documents, (E) the
legality, validity and enforceability of the Certificates or the Notes, (F) the
perfection and priority of a security interest created in the Receivables or the
maintenance of any perfection and priority, (G) the sufficiency of the Trust
Property or the ability of the Trust Property to generate the amounts necessary
to make payments to the Noteholders under the Indenture or distributions to the
Certificateholders under this Agreement or (H) the accuracy of a representation
or warranty made under a Transaction Document (other than the representations
and warranties made by the Owner Trustee in Section 6.6);
(iv)            the Owner Trustee will not have any responsibility or liability
for or with respect to (A) the legality, validity and enforceability of any
Receivable, (B) the existence and ownership of any Receivable, (C) the existence
and contents of any device payment plan agreement or any computer or other
record thereof, (D) the completeness of any device payment plan agreement or (E)
the performance or enforcement of any device payment plan agreement;
(v)            the Owner Trustee will not have any responsibility or liability
for or with respect to the compliance by the Issuer with any covenant or the
breach by the Issuer of any warranty or representation made under this Agreement
or in any related document and the accuracy of any such warranty or
representation prior to the Owner Trustee’s receipt of notice or other discovery
of any noncompliance therewith or any breach thereof;
(vi)            the Owner Trustee will not be liable for the default or
misconduct of or acts or omissions of the Servicer, the Administrator, the
Depositor, any Certificateholder, the Indenture Trustee or the Asset
Representations Reviewer under the Transaction Documents or for any action taken
by the Indenture Trustee, the Administrator or the Servicer in the name of the
Owner Trustee and the Owner Trustee shall have no obligations to perform any of
the duties of or to monitor the performance by the Issuer, the Servicer, the
Indenture Trustee, the Administrator, the Asset Representations Reviewer or any
other Person; provided that, to the extent a Responsible Person of the Owner
Trustee has actual knowledge of a breach of a representation, warranty or
covenant of any party, the Owner Trustee shall notify such party of the breach;
20

--------------------------------------------------------------------------------



(vii)            the Owner Trustee shall not be accountable for (A) the use or
application by the Depositor of the proceeds of the sale of the Notes, (B) the
use or application by the Certificateholders of the Certificates or the proceeds
of the Certificates, (C) the use or application by the holder of any Notes of
any of the Notes or of the proceeds of such Notes, or (D) the use or application
of any funds paid to the Servicer in accordance with the Transfer and Servicing
Agreement.
(viii)            the Owner Trustee will not be responsible or liable for
special, punitive, indirect or consequential damages (including lost profit),
even if the Owner Trustee has been advised of the likelihood of the loss or
damage and regardless of the form of action; or
(ix)              the Owner Trustee will not be responsible or liable for a
failure or delay in the performance of its obligations under this Agreement from
or caused by, directly or indirectly, forces beyond its control, including
strikes, work stoppages, acts of war, terrorism, civil or military disturbances,
nuclear catastrophes, fires, floods, earthquakes, storms, hurricanes or other
natural catastrophes and interruptions, loss or failures of mechanical,
electronic or communication systems; and the Owner Trustee will use reasonable
efforts consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.
Section 6.3                          Reliance; Advice of Counsel; Use of Agents.
(a)            Reliance.  The Owner Trustee may rely on, and will not be liable
to anyone for acting in reliance on, a signature, notice, resolution, request,
consent, certificate, report, opinion or other document believed by it to be
genuine that appears on its face to be properly signed by the proper party or
parties.  The Owner Trustee may accept a certified copy of a resolution of the
board of directors or other governing body of a corporate party as conclusive
evidence that the resolution has been duly adopted and that the resolution is in
full force and effect.
(b)            Advice of Counsel.  In the exercise or administration of the
trusts under this Agreement and in the exercise of its rights and powers or the
performance of its obligations under the Transaction Documents, the Owner
Trustee may consult with counsel, accountants and other Persons whom the Owner
Trustee selects with reasonable care.  The Owner Trustee may rely on the written
opinion or advice of counsel, accountants or other Persons and will not be
liable for any action taken or not taken in good faith according to such opinion
or advice, including that such action or inaction is not contrary to the
Transaction Documents.
(c)            Use of Agents.  In the exercise or administration of the trusts
under this Agreement and in the performance of its rights, powers and
obligations under the Transaction Documents, the Owner Trustee may act directly
or through its agents or attorneys under agreements entered into with any of
them and will not be liable for the conduct or misconduct of those agents or
attorneys if the Owner Trustee selects those agents or attorneys with due care.
Section 6.4                          Not Acting in Individual Capacity.  Except
as stated in this Article VI, in accepting the trusts created by this Agreement
Wilmington Trust, National Association acts solely as Owner Trustee under this
Agreement and not in its individual capacity.  Any Person
21

--------------------------------------------------------------------------------



with a claim against the Owner Trustee related to a Transaction Document will
look only to the Trust Property for payment or satisfaction of that claim.
Section 6.5            Owner Trustee May Own Notes.  Wilmington Trust, National
Association, in its individual or another capacity, may become the owner or
pledgee of Notes and may deal with the Depositor, the Certificateholder, the
Servicer, the Administrator and the Indenture Trustee in banking transactions
with the same rights as it would have if it were not the Owner Trustee.
Section 6.6      Owner Trustee’s Representations and Warranties.  The Owner
Trustee represents and warrants to the Depositor and for the benefit of the
Certificateholders as of the Closing Date:
(a)            Organization and Qualification.  The Owner Trustee is duly
formed, validly existing and duly qualified as a national banking association
under the laws of the United States.  The Owner Trustee has obtained necessary
qualifications, licenses and approvals in each jurisdiction in which the
ownership or lease of its properties or the conduct of its activities requires
the qualification, license or approval, unless the failure to obtain the
qualifications, licenses or approvals would not reasonably be expected to have a
Material Adverse Effect.
(b)            Power, Authority and Enforceability.  The Owner Trustee has the
power and authority to execute, deliver and perform its obligations under this
Agreement.  The Owner Trustee has authorized the execution, delivery and
performance of this Agreement.  This Agreement has been duly executed by an
authorized officer of the Owner Trustee and is the legal, valid and binding
obligation of the Owner Trustee enforceable against the Owner Trustee in
accordance with its terms, except as may be limited by insolvency, bankruptcy,
reorganization or other Laws relating to the enforcement of creditors’ rights or
by general equitable principles.
(c)            No Conflicts and No Violation.  The completion of the
transactions under this Agreement and the performance by the Owner Trustee of
its obligations under this Agreement will not (i) conflict with, or be a breach
or default under, any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar document under which the Owner Trustee is a debtor or
guarantor, (ii) result in the creation or imposition of any Lien on the Owner
Trustee’s properties or assets under the terms of any indenture, mortgage, deed
of trust, loan agreement, guarantee or similar document, (iii) violate the Owner
Trustee’s organizational documents or by-laws, or (iv) violate a Law or, to the
Owner Trustee’s knowledge, an order, rule or regulation of a federal or State
court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Owner Trustee or its properties
that applies to the Owner Trustee, which, in each case, would reasonably be
expected to have a Material Adverse Effect.
(d)            No Proceedings.  To the Owner Trustee’s knowledge, there are no
proceedings or investigations pending or threatened in writing, before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Owner Trustee or its properties (i)
asserting the invalidity of this Agreement, (ii) seeking to prevent the issuance
of the Notes or the completion of the transactions contemplated by the
Transaction Documents or (iii) seeking a determination or ruling that would
reasonably be expected to have a Material Adverse Effect.
22

--------------------------------------------------------------------------------



(e)            Banking Association.  The Owner Trustee is a banking association
satisfying Section 3807(a) of the Delaware Statutory Trust Act and meets the
eligibility requirements of Section 9.1(a).
(f)            Information Provided by Owner Trustee.  The information provided
by the Owner Trustee in its individual capacity in each certificate or agreement
delivered by a Responsible Person of the Owner Trustee is true and correct in
all material respects.
Section 6.7             Obligation to Update Disclosure.  The Owner Trustee will
notify and provide information in the Owner Trustee’s possession, and certify
the information in an Officer’s Certificate, to the Depositor and the
Administrator on the occurrence of any event or condition relating to the Owner
Trustee or actions taken by the Owner Trustee that (a) may be required to be
disclosed by the Depositor under Item 2 (the start of, material developments in,
or termination of legal proceedings against the Owner Trustee, in its individual
capacity, that are material to the Noteholders) of Form 10-D under the Exchange
Act within five (5) Business Days of a Responsible Person of the Owner Trustee
becoming aware of such proceeding, (b) the Depositor or the Administrator
reasonably requests of the Owner Trustee that the Depositor or the
Administrator, as applicable, in good faith, believes is necessary to comply
with the Depositor’s reporting obligations under the Exchange Act within two (2)
Business Days of request, or (c) may be required to be disclosed under Item 6.02
(resignation, removal, replacement or substitution of the Owner Trustee, in its
individual capacity) of Form 8-K under the Exchange Act within two (2) Business
Days of the resignation, removal, replacement or substitution of the Owner
Trustee.
Section 6.8          Anti-Money Laundering.  To help the government fight the
funding of terrorism and money laundering activities, the Customer
Identification Program (CIP) requirements established under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations (collectively, USA PATRIOT
Act), the Financial Crimes Enforcement Network’s (FinCEN) Customer Due Diligence
Requirements and such other laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions (“Applicable
Anti-Money Laundering Law”), requires all financial institutions to obtain,
verify and record information that identifies each person who opens an account.
Accordingly, in order to comply with Applicable Anti-Money Laundering Law, the
Owner Trustee is required to obtain on or before the Closing Date and from time
to time thereafter documentation to verify and record information that
identifies each person who opens an account.  For a non-individual person such
as a business entity, a charity, a trust or other legal entity, the Owner
Trustee will ask for documentation to verify its formation and existence as a
legal entity, financial statements, licenses, tax identification documents, and
identification and authorization documents from individuals claiming authority
to represent the entity and other relevant documentation and information
(including beneficial owners of such entities).  The Owner Trustee may, to the
fullest extent permitted by applicable law, including Applicable Anti-Money
Laundering Law, conclusively rely on, and shall be fully protected and
indemnified in relying on, any information received, and failure to provide such
information may result in an inability of the Owner Trustee to perform its
obligations hereunder which, at the sole option of the Owner Trustee, may result
in the immediate resignation of the
23

--------------------------------------------------------------------------------



Owner Trustee, notwithstanding anything to the contrary in this Agreement but
subject to Section 9.2(e).
Section 6.9                            Persons Deemed Beneficial Owners and
Control Parties.  The parties hereto agree that for purposes of Applicable
Anti-Money Laundering Law, (a) each Certificateholder owning twenty-five percent
(25%) or more of the beneficial interest in the Issuer is and shall be deemed to
be the beneficial owners of the Issuer for purposes of providing the information
required under Applicable Anti-Money Laundering Law, and (b) each such
Certificateholder and the Administrator is and shall deemed to be the parties
with the power and authority to control the Issuer.
ARTICLE VII
COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE
Section 7.1              Owner Trustee’s Fees and Expenses.  The Issuer will pay
the Owner Trustee as compensation for performing its obligations under this
Agreement the Owner Trustee Fee.  The Issuer will reimburse the Owner Trustee
for its reasonable expenses in performing its obligations under this Agreement
and the other Transaction Documents, including the reasonable fees and expenses
of the Owner Trustee’s agents, counsel and advisors, but excluding expenses
resulting from the Owner Trustee’s willful misconduct, bad faith or gross
negligence (other than errors in judgment).  These amounts will be paid to the
Owner Trustee as set forth in Section 8.2 of the Indenture.
Section 7.2                 Indemnification of Owner Trustee.
(a)            Indemnification.  The Issuer will indemnify the Owner Trustee in
its individual capacity, and its officers, directors, employees and agents
(each, an “Indemnified Person”), for all fees, expenses, losses, damages and
liabilities resulting from the administration of and the performance of its
obligations under this Agreement and the other Transaction Documents (including
the fees and expenses of defending itself against any loss, damage or liability
and any fees and expenses incurred in connection with any proceedings brought by
the Indemnified Person to enforce the indemnification obligations of the
Issuer), but excluding any fee, expense, loss, damage or liability resulting
from (i) the Owner Trustee’s willful misconduct, bad faith or gross negligence
(other than errors in judgment) or (ii) the Owner Trustee’s breach of its
representations and warranties in this Agreement.  These amounts will be paid to
the Owner Trustee as set forth in Section 8.2 of the Indenture.
(b)            Proceedings.  If an Indemnified Person receives notice of a
Proceeding against it, the Indemnified Person will, if a claim is to be made
under Section 7.2(a), promptly notify the Issuer and the Administrator of the
Proceeding.  The Issuer may participate in and assume the defense and settlement
of a Proceeding at its expense.  If the Issuer notifies, or causes the
Administrator to notify, the Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Issuer assumes the defense of the
Proceeding in a manner reasonably satisfactory to the Indemnified Person, the
Issuer will not be liable for fees and expenses of counsel to the Indemnified
Person unless there is a conflict between the interests of the Issuer and an
Indemnified Person.  If there is a conflict, the Issuer will pay for the
reasonable fees and
24

--------------------------------------------------------------------------------



expenses of separate counsel to the Indemnified Person.  No settlement of a
Proceeding may be made without the approval of the Issuer and the Indemnified
Person, which approval will not be unreasonably withheld.
(c)             Survival of Obligations.  The obligations of the Issuer under
this Section 7.2 will survive the resignation or removal of the Owner Trustee
and the termination of this Agreement.
(d)             Repayment.  If the Issuer makes a payment to an Indemnified
Person under this Section 7.2 and the Indemnified Person later collects from
others any amounts for which the payment was made, the Indemnified Person will
promptly repay those amounts to the Issuer.
Section 7.3              Organizational Expenses of Issuer.  The Depositor will,
or will cause the Administrator to, pay the organizational fees and expenses of
the Issuer.
ARTICLE VIII
TERMINATION
Section 8.1               Termination of Trust Agreement and Issuer.
(a)            Termination of Trust Agreement and Issuer.  The Issuer will
dissolve, on the later to occur of (i) the final distribution by the Owner
Trustee of all Trust Property according to the Indenture, the Transfer and
Servicing Agreement and Article IV of this Agreement and (ii) the satisfaction
and discharge of the Indenture under Article IV of the Indenture.  An Insolvency
Event, liquidation or dissolution of any Certificateholder will not (A) operate
to terminate this Agreement or the Issuer, (B) allow any Certificateholder’s
legal representatives to claim an accounting or to start an action or proceeding
in court for a partition or winding up of the Issuer or the Trust Property or
(C) affect the rights, powers, obligations and liabilities of the parties to
this Agreement.  On dissolution of the Issuer, the Administrator will wind up
the activities and affairs of the Issuer as required by Section 3808 of the
Delaware Statutory Trust Act.
(b)            Notice of Dissolution.  Notice of any dissolution of the Issuer,
specifying the Payment Date upon which the Certificateholders shall surrender
their Certificates to the Owner Trustee for payment of the final distributions
and cancellation, shall be given by the Owner Trustee to the Certificateholders
mailed within five (5) Business Days of receipt of notice of such termination by
the Owner Trustee, stating (i) the Payment Date upon or with respect to which
final payment of the Certificates shall be made upon presentation and surrender
of the Certificates at the office of the Owner Trustee therein designated,
(ii) the amount of any such final payment and (iii) that payment to be made on
such Payment Date will be made only upon presentation and surrender of the
Certificates at the office of the Owner Trustee therein specified.  The Owner
Trustee shall give such notice to the Trust Registrar (if other than the Owner
Trustee) at the time such notice is given to the Certificateholders.  Upon
presentation and surrender of the Certificates, the Owner Trustee shall cause to
be distributed to the Certificateholders amounts distributable on such Payment
Date.
(c)            Failure to Surrender Certificates.  In the event that one or more
of the Certificateholders shall not surrender their Certificates for
cancellation within six (6) months after the date specified in the above
mentioned written notice, the Owner Trustee shall give a second written notice
to the remaining Certificateholders to surrender their Certificates for
25

--------------------------------------------------------------------------------



cancellation and receive the final distribution with respect thereto.  If within
one (1) year after the second notice all the Certificates shall not have been
surrendered for cancellation, the Owner Trustee may take appropriate steps, or
may appoint an agent to take appropriate steps, to contact the remaining
Certificateholders concerning surrender of their Certificates, and the cost
thereof shall be paid out of the funds and other assets that shall remain
subject to this Agreement.  Any funds remaining in the Issuer after exhaustion
of such remedies shall be distributed by the Owner Trustee to the Depositor
(subject to applicable escheatment laws).
(d)            No Termination of Issuer.  Except as provided in this Section
8.1, none of the Depositor, the Administrator or the Certificateholders may
cancel or terminate the Issuer.
(e)            Trust Property; Certificate of Cancellation.  On dissolution of
the Issuer, any remaining Trust Property will be distributed to the
Certificateholders in the priority set forth in Section 4.1(b) of this
Agreement, and on completion of the windup, the Owner Trustee will (at the
written direction of the Administrator) cause the Certificate of Trust to be
cancelled by preparing, executing and filing a certificate of cancellation as
required by the Delaware Statutory Trust Act.  On the filing of the certificate
of cancellation, this Agreement and the Owner Trustee’s rights, powers and
obligations under this Agreement will simultaneously terminate.  The Owner
Trustee will promptly deliver a file-stamped copy of the certificate of
cancellation to the Administrator.
ARTICLE IX
SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES
Section 9.1                          Eligibility Requirements for Owner Trustee.
(a)            Eligibility Requirements.  The Owner Trustee must (i) be
authorized to exercise corporate trust powers, (ii) have a combined capital and
surplus of at least $50,000,000 and be subject to supervision or examination by
federal or State authorities, and (iii) have (or have a parent that has) a
long-term debt rating of at least investment grade by each of the Rating
Agencies or be acceptable to the Rating Agencies.  It is hereby understood that
Wilmington Trust, National Association meets the requirements set forth in the
immediately preceding sentence as of the date hereof.  If the Owner Trustee
publishes reports of condition at least annually, under Law or the requirements
of its supervising or examining authority, then for the purpose of this Section
9.1, the combined capital and surplus of the Owner Trustee will be considered to
be its combined capital and surplus as stated in its most recent published
report.
(b)            Notice of Ineligibility.  The Owner Trustee will promptly notify
the Depositor and the Administrator if it no longer meets the eligibility
requirements in this Section 9.1.
(c)                 Trustee in Delaware.  The Owner Trustee must satisfy Section
3807(a) of the Delaware Statutory Trust Act.
Section 9.2               Resignation or Removal of Owner Trustee.
(a)            Resignation.  The Owner Trustee may resign as the Owner Trustee
by notifying the Depositor and the Administrator at least thirty (30) days in
advance.  The Owner Trustee
26

--------------------------------------------------------------------------------



must resign immediately if it no longer meets the eligibility requirements in
Section 9.1 or is legally unable to act as Owner Trustee.
(b)            Removal by Administrator.  The Administrator may, without cause,
remove the Owner Trustee and terminate its rights and obligations under this
Agreement by notifying the Owner Trustee at least thirty (30) days in advance.
(c)            Removal for Cause.  The Administrator will, if any of the
following events occurs and is continuing, remove the Owner Trustee and
terminate its rights and obligations under this Agreement by notifying the Owner
Trustee:
(i)             the Owner Trustee no longer meets the eligibility requirements
in Section 9.1;
(ii)            the Owner Trustee is legally unable to act as Owner Trustee; or
(iii)           an Insolvency Event of the Owner Trustee occurs.
(d)            Notice of Resignation or Removal.  The Administrator will notify
the Depositor, the Indenture Trustee and the Rating Agencies of any resignation
or removal of the Owner Trustee.
(e)            Continue to Perform.  No resignation or removal of the Owner
Trustee will be effective, and the Owner Trustee will continue to perform its
obligations under this Agreement, until a successor Owner Trustee has accepted
its engagement according to Section 9.3(b).
Section 9.3                          Successor Owner Trustee.
(a)            Appointment of Successor Owner Trustee.  If the Owner Trustee
resigns or the Administrator removes the Owner Trustee, the Administrator will
promptly appoint a successor Owner Trustee who meets the eligibility
requirements in Section 9.1.  If no successor Owner Trustee is appointed and has
accepted the appointment within thirty (30) days after the Administrator
receives notice of the resignation or removal of the Owner Trustee, the Owner
Trustee may petition a court of competent jurisdiction to appoint a successor
Owner Trustee.  No successor Owner Trustee may accept appointment under this
Section 9.3 unless, at the time of the acceptance, the successor Owner Trustee
meets the eligibility requirements in Section 9.1.
(b)            Effectiveness of Resignation or Removal.  No resignation or
removal of the Owner Trustee and appointment of a successor Owner Trustee under
this Section 9.3 will become effective until (i) the successor Owner Trustee
accepts its appointment as the Owner Trustee under Section 9.3(a) by executing
and delivering to the Administrator an agreement accepting its appointment under
this Agreement and (ii) the successor Owner Trustee files the certificate of
amendment to the Certificate of Trust referred to in Section 9.3(e).
(c)            Transition of Owner Trustee Obligations.  On the resignation or
removal of the Owner Trustee becoming effective under Section 9.3(b), all
rights, powers and obligations of the Owner Trustee under this Agreement will
become the rights, powers and obligations of the successor Owner Trustee.  The
Owner Trustee will deliver to the successor Owner Trustee all
27

--------------------------------------------------------------------------------



documents and amounts held by it under this Agreement, and the Administrator and
the Owner Trustee will execute and deliver any documents and do other things
reasonably required to confirm in the successor Owner Trustee those rights,
powers and obligations.  The Issuer will reimburse the Owner Trustee and any
successor Owner Trustee for expenses related to the replacement of the Owner
Trustee.
(d)            Notification.  On the acceptance of appointment by a successor
Owner Trustee under this Section 9.3, the Administrator will notify the
Depositor, the Indenture Trustee, the Noteholders, the Certificateholders and
the Rating Agencies of the successor Owner Trustee.
(e)            Certificate of Amendment.  A successor Owner Trustee appointed
under this Agreement will promptly file a certificate of amendment to the
Certificate of Trust with the Secretary of State of the State of Delaware
identifying the name and principal place of business of the successor Owner
Trustee in the State of Delaware.  The successor Owner Trustee will promptly
deliver a file-stamped copy of the certificate of amendment to the
Administrator.
Section 9.4                          Merger or Consolidation; Transfer of
Assets.  If the Owner Trustee merges or consolidates with, or transfers its
corporate trust business or assets to, any Person, the resulting, surviving or
transferee Person will be the successor Owner Trustee so long as that Person is
qualified and eligible under Section 9.1.  The Owner Trustee will (i) notify the
Issuer and the Administrator (who will notify the Rating Agencies) of the merger
or consolidation within fifteen (15) Business Days of the event and (ii) file a
certificate of amendment to the Certificate of Trust as required by Section
9.3(e).
Section 9.5                          Appointment of Separate Trustee or
Co-Trustee.
(a)            General.  For the purpose of meeting a legal requirement of any
jurisdiction in which the Trust Property may be located, the Administrator and
the Owner Trustee acting jointly will have the power to appoint one or more
Persons approved by the Owner Trustee to act as a separate trustee or as
separate trustees, or as co-trustee, jointly with the Owner Trustee, of the
Issuer, and to vest in that Person, in that capacity, the title to the Trust
Property, and, subject to this Section 9.5, the trusts, rights, powers and
obligations as the Administrator and the Owner Trustee consider necessary or
advisable.  If the Administrator has not joined in the appointment within
fifteen (15) Business Days of its receipt of a request so to do, the Owner
Trustee will have the power to make the appointment.  No separate trustee or
co-trustee under this Agreement will be required to be eligible under Section
9.1 and no notice of the appointment of a separate trustee or co-trustee is
required.
(b)            Rights; Liability; Resignation or Removal.  Each separate trustee
and co-trustee will, if permitted by Law, be appointed and act subject to the
following:
(i)            all rights, powers and obligations of the Owner Trustee will be
exercised or performed by the Owner Trustee and the separate trustee or
co-trustee jointly (it being understood that the separate trustee or co-trustee
is not authorized to act separately without the Owner Trustee joining in the
act), except if under the Law of each jurisdiction in which a particular act or
acts are to be performed, the Owner Trustee is incompetent or unqualified to
perform the act or acts, in which event the rights, powers
28

--------------------------------------------------------------------------------



and obligations (including the holding of title to any Trust Property) may be
exercised and performed separately by the separate trustee or co-trustee;
(ii)            no trustee under this Agreement will be personally liable for
any act or failure to act by another trustee under this Agreement; and
(iii)            the Administrator and the Owner Trustee acting jointly may
accept the resignation of or remove a separate trustee or co-trustee.
(c)            Joint or Separate Trusts.  Any notice, request or other
communication given to the Owner Trustee will be considered given to each of the
then separate trustees and co-trustees, as if given to each of them.  Every
appointment of a separate trustee or co-trustee must refer to this Agreement and
the conditions of this Article IX.  Each separate trustee and co-trustee, on its
acceptance of the appointment, will be vested with the properties, trusts,
rights and powers stated in its appointment, either jointly with the Owner
Trustee or separately.  The Owner Trustee will keep a copy of the appointment in
its files and will deliver a copy to the Administrator.
(d)            Owner Trustee as Agent.  Any separate trustee or co-trustee may
appoint the Owner Trustee as its agent or attorney-in-fact with full power and
authority, if not prohibited by Law, to do any act under this Agreement on its
behalf and in its name.  If a separate trustee or co-trustee becomes incapable
of acting, resigns or is removed, its properties, trusts, rights and powers will
be vested in and may be exercised by the Owner Trustee, if permitted by Law,
without the appointment of a new or successor trustee.
Section 9.6              Compliance with Delaware Statutory Trust Act.  The
Issuer must have at least one trustee that meets the requirements of Section
3807(a) of the Delaware Statutory Trust Act.
ARTICLE X
OTHER AGREEMENTS
Section 10.1                          Limitation on Rights of Others.  Except
for Sections 2.6, 7.2 and 11.2, this Agreement is solely for the benefit of the
Owner Trustee, the Depositor, the Administrator, the Servicer, the
Certificateholders and the Secured Parties.  Nothing in this Agreement (other
than Section 2.6), will give to any other Person any legal or equitable right,
remedy or claim in the Trust Property or under this Agreement.
Section 10.2                          No Petition.  To the fullest extent
permitted by Law, each of the parties hereto, by entering into this Agreement
hereby covenants and agrees, and the Indenture Trustee and each
Certificateholder and Noteholder by accepting a Certificate or accepting the
benefits of this Agreement, as the case may be, are each deemed to covenant and
agree, that it shall not at any time acquiesce, petition or otherwise invoke or
cause the Issuer or the Depositor to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Issuer or the Depositor under any federal or state bankruptcy, insolvency or
similar Law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or the Depositor, as the
case may be, or any substantial part of its property, or, except as expressly
set forth herein, ordering the winding up or liquidation of the affairs of the
Issuer or the Depositor, in connection with any obligations relating to the
Notes, the
29

--------------------------------------------------------------------------------



Certificates, this Agreement or any of the Transaction Documents prior to the
date that is one (1) year and one day after the payment in full of all
securities issued by the Depositor or by a trust for which the Depositor was a
depositor.  This Section 10.2 shall survive the termination of this Agreement.
Section 10.3                        Restrictions on the Certificateholders’
Power.  The Certificateholders shall not direct the Owner Trustee to take or
refrain from taking any action if such action or inaction would be contrary to
any obligations of the Issuer or of the Owner Trustee under any of the
Transaction Documents nor shall the Owner Trustee be obligated to follow any
such direction, if given.
Section 10.4                          Class A Certificateholder Controls. 
Except as otherwise expressly provided herein, any action that may be taken by
the Certificateholders under this Agreement may be taken by the Class A
Certificateholder, except as expressly provided otherwise herein.  Except as
expressly provided herein, any written notice of the Certificateholders
delivered pursuant to this Agreement shall be effective if signed by the Class A
Certificateholder.
Section 10.5                  Optional Acquisition.  On each Payment Date
following the last day of a Collection Period as of which the aggregate
Principal Balance of the Receivables shall be equal to or less than 10% of the
aggregate Principal Balance of the Receivables as of the Closing Date, the Class
A Certificateholder, with the consent of the Administrator, on behalf of the
Issuer, shall have the option to acquire, as of the end of the immediately
preceding Collection Period, the corpus of the Trust Property for an amount
equal to the Optional Acquisition Amount, as set forth in Section 8.1 of the
Transfer and Servicing Agreement.  Upon such Optional Acquisition, the Issuer
will redeem the Notes, in whole but not in part.
Section 10.6                     Optional Redemption of Notes.  On any Payment
Date on and after the Payment Date in February 2021, the Class A
Certificateholder, with the consent of the Administrator, on behalf of the
Issuer, shall have the option to redeem the Notes, in whole but not in part, as
set forth in Section 8.2 of the Transfer and Servicing Agreement.
Section 10.7                       Early Termination Date Under the Cap
Agreement.  The Issuer agrees that it will not designate an “early termination
date” (as defined in the Cap Agreement) under the Cap Agreement without the
consent of the Administrator.
ARTICLE XI
MISCELLANEOUS
Section 11.1                          Amendments.
(a)            Amendments to Clarify and Correct Errors and Defects.  The
parties may amend this Agreement to (i) clarify an ambiguity, correct an error
or correct or supplement any term of this Agreement that may be defective or
inconsistent with the other terms of this Agreement, or (ii) provide for, or
facilitate the acceptance of this Agreement by, a successor Owner Trustee, in
each case of (i) or (ii), without the consent of the Noteholders, the
Certificateholders or any other Person.  The parties may amend any term or
provision of this Agreement from time to time for the purpose of conforming the
terms of this Agreement to the description thereof in the Prospectus, without
the consent of Noteholders, the Certificateholders or any other Person.  The
30

--------------------------------------------------------------------------------



Administrator may amend any term or provision of this Agreement from time to
time for the purpose of making Benchmark Replacement Conforming Changes, without
the consent of Noteholders, the Certificateholders, any party to this Agreement
or any other Person.
(b)            Other Amendments.  Other than as set forth in Section 11.1(c),
the parties may amend this Agreement to add any provisions to, or change in any
manner or eliminate any provisions of, this Agreement or for the purpose of
modifying in any manner the rights of the Noteholders under this Agreement, with
the consent of the Certificateholders, if either (x) the Issuer or the
Administrator delivers an Officer’s Certificate to the Indenture Trustee and the
Owner Trustee stating that the amendment will not have a material adverse effect
on the Noteholders or (y) the Rating Agency Condition is satisfied with respect
to such amendment; and
(c)            Amendments Requiring Consent of Noteholders and
Certificateholders.
(i)            This Agreement may also be amended from time to time by the
parties hereto, with prior written notice to the Rating Agencies and the
Indenture Trustee and with the consent of the Certificateholders and, if the
interests of the Noteholders are materially and adversely affected, with the
consent of the Noteholders evidencing at least a majority of the outstanding
Note Balance of the Controlling Class of Notes, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
Certificateholders under this Agreement.
(ii)            No amendment to this Agreement may, without the consent of all
adversely affected Noteholders or Certificateholders, as applicable, (i) change
the applicable Final Maturity Date on a Note or change the principal amount of
or interest rate or Make-Whole Payment on a Note or (ii) modify the percentage
of the Note Balance of the Notes or the Controlling Class or the Percentage
Interest of Certificates required to consent to any action.
It shall not be necessary for the consent of the Certificateholders, the
Noteholders or the Indenture Trustee pursuant to this Section 11.1 to approve
the particular form of any proposed amendment or consent, but it shall be
sufficient if such consent shall approve the substance thereof.  For the
avoidance of doubt, any Noteholder consenting to any amendment shall be deemed
to agree that such amendment does not have a material adverse effect on such
Noteholder.  The manner of obtaining such consents (and any other consents of
Certificateholders provided for in this Agreement or in any other Transaction
Document) and of evidencing the authorization of the execution thereof by the
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee may prescribe.
(d)            Indenture Trustee Consent.  Any amendment to this Agreement
pursuant to Section 11.1(b) or (c) will require the consent of the Indenture
Trustee if the amendment has a material adverse effect on the rights, duties,
obligations, immunities or indemnities of the Indenture Trustee.
31

--------------------------------------------------------------------------------



(e)            Notice of Amendments.  Promptly after the execution of an
amendment, (i) the Administrator will deliver a copy of the amendment to the
Rating Agencies and (ii) the Owner Trustee will notify the Indenture Trustee of
the substance of the amendment or consent.
(f)            Certificate of Amendment.  Promptly after the execution of any
certificate of amendment to the Certificate of Trust, the Owner Trustee will
cause the amendment to be filed with the Secretary of State of the State of
Delaware.  The Owner Trustee will promptly deliver a file-stamped copy of the
certificate of amendment to the Administrator.
(g)            Amendment by Owner Trustee.  The Owner Trustee may enter into any
amendment or certificate of amendment to the Certificate of Trust that affects
the Owner Trustee’s own rights, powers and obligations under this Agreement.
(h)            Opinions of Counsel.
(i)            Before executing any amendment to this Agreement or certificate
of amendment to the Certificate of Trust, the Depositor or the Administrator
will deliver to the Owner Trustee, an Opinion of Counsel stating that the
execution of the amendment or certificate of amendment is authorized or
permitted by this Agreement.
(ii)            Before executing any amendment to this Agreement or any other
Transaction Document to which the Issuer is a party, the Depositor or the
Administrator will deliver to the Owner Trustee, an Opinion of Counsel stating
that the amendment is permitted by the Transaction Documents and that all
conditions in the Transaction Documents for the execution and delivery of the
amendment by the Issuer or the Owner Trustee have been satisfied.
(i)            Noteholder Consent.  For any amendment to this Agreement or any
other Transaction Document requiring the consent of the Noteholders, the Owner
Trustee will notify the Indenture Trustee to request consent from the
Noteholders and follow its reasonable procedures to obtain consent.
(j)            Amendments to the Cap Agreement.  The Issuer, or the
Administrator on behalf of the Issuer, may enter into amendments to the Cap
Agreement to resolve any ambiguity in, or correct or supplement any provision
of, the Cap Agreement, so long as the Administrator determines that such
amendment will not have a material adverse effect on the Noteholders whose
written consent has not been obtained.
Section 11.2                          Benefit of Agreement.  This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns.  No other Person will have any right or obligation under
this Agreement.
Section 11.3                          Notices.
(a)            Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:
32

--------------------------------------------------------------------------------



(i)              for personally delivered, express or certified mail or courier,
when received;
(ii)            for a fax, when receipt is confirmed by telephone, reply email
or reply fax from the recipient;
(iii)            for an email, when receipt is confirmed by telephone or reply
email from the recipient; and
(iv)            for an electronic posting to a password-protected website to
which the recipient has access, on delivery of an email (without the requirement
of confirmation of receipt) stating that the electronic posting has been made.
(b)            Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule B to the Transfer and Servicing Agreement, which address the party
may change by notifying the other party.
Section 11.4                          GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OF LAWS.
Section 11.5                      Exclusive Jurisdiction.  Each party to this
Agreement and each person beneficially owning a beneficial interest in the
Issuer, to the fullest extent permitted by Law, including Section 3804(e) of the
Delaware Statutory Trust Act, (i) irrevocably agrees that any claims, suits,
actions or proceedings arising out of or relating in any way to the Issuer or
its business and affairs, the Delaware Statutory Trust Act or this Agreement,
including, without limitation, any claims, suits, actions or proceedings to
interpret, apply or enforce the provisions of this Agreement, will be
exclusively brought in the courts of the State of Delaware or the State of New
York and (ii) irrevocably submits to the exclusive jurisdiction of such courts
in connection with any such claim, suit, action or proceeding.
Section 11.6                       WAIVER OF JURY TRIAL.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY MATTER ARISING THEREUNDER WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.
Section 11.7                         Severability.  If a part of this Agreement
is held invalid, illegal or unenforceable, then it will be deemed severable from
the remaining Agreement and will not affect the validity, legality or
enforceability of the remaining Agreement.
Section 11.8                          Headings.  The headings in this Agreement
are included for convenience and will not affect the meaning or interpretation
of this Agreement.
Section 11.9                         Counterparts.  This Agreement may be
executed in multiple counterparts.  Each counterpart will be an original and all
counterparts will together be one document.
33

--------------------------------------------------------------------------------



Section 11.10                  No Recourse.  Each Certificateholder by accepting
an interest in a Certificate acknowledges that such Certificate represents a
beneficial interest in the Issuer only and does not represent an interest in or
obligation of the Depositor, Cellco (in any capacity), the Administrator, the
Parent Support Provider, the Owner Trustee, the Indenture Trustee or any
Affiliate thereof and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in the Certificates
or the Transaction Documents
Section 11.11                Intent of the Parties; Reasonableness.  The
Depositor and the Owner Trustee acknowledge and agree that the purpose of
Section 6.7 of this Agreement is to facilitate compliance by the Depositor with
the provisions of Regulation AB and related rules and regulations of the
Commission.  Neither the Depositor nor the Owner Trustee shall exercise its
right to request delivery of information or other performance under these
provisions other than in good faith, or for purposes other than compliance with
the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder (or the provision in a private offering of disclosure
comparable to that required under the Securities Act).  The Owner Trustee
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Depositor in good faith for delivery of information under
these provisions on the basis of evolving interpretations of Regulation AB.  In
connection therewith, the Owner Trustee shall cooperate fully with the Depositor
to deliver to the Depositor (including any of its assignees or designees), any
and all statements, reports, certifications, records, attestations, and any
other information in the Owner Trustee’s possession necessary in the good faith
determination of the Depositor, to permit the Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Owner Trustee or the servicing of the Receivables, reasonably believed by the
Depositor to be necessary in order to effect such compliance.


[Remainder of Page Left Blank]










34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
VERIZON ABS LLC,
as Depositor
By:                                                                                    
Name:
Title:
WILMINGTON TRUST, NATIONAL  ASSOCIATION,
as Owner Trustee
By:                                                                                    
Name:
Title:

--------------------------------------------------------------------------------

Exhibit A
Form of Certificate of Trust of
Verizon Owner Trust 2020-A
This Certificate of Trust of Verizon Owner Trust 2020-A (the “Trust”) is being
duly executed and filed on behalf of the Trust by the undersigned, as trustee,
to form a statutory trust under the Delaware Statutory Trust Act (12 Del. C., §
3801 et seq.) (the “Act”).
1.            Name.  The name of the statutory trust formed by this Certificate
of Trust is “Verizon Owner Trust 2020-A”.
2.            Owner Trustee.  The name and business address of the sole trustee
of the Trust with a principal place of business in the State of Delaware are
Wilmington Trust, National Association, 1100 North Market Street, Wilmington,
Delaware 19890, Attn: Corporate Trust Administration.
3.            Effective Date.  This Certificate of Trust will be effective on
filing.
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate of Trust
in accordance with Section 3811(a)(1) of the Act.
WILMINGTON TRUST, NATIONAL  ASSOCIATION, not in its individual capacity
but  solely as Owner Trustee of the Trust


By:                                                                                    
Name:
Title:
A-1

--------------------------------------------------------------------------------



Exhibit B-1
FORM OF CLASS A CERTIFICATE
THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATOR, THE PARENT
SUPPORT PROVIDER, CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS (IN ANY CAPACITY) OR
ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL NOT BE INSURED OR GUARANTEED BY ANY
SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. 
THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE TRUST AGREEMENT.
THIS CERTIFICATE OR INTEREST HEREIN MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT TO A PERSON THAT EITHER (i) IS NOT A NON-U.S.
PERSON OR (ii) WHO HOLDS ON BEHALF OF ONE OR MORE BENEFICIAL OWNERS (AS
DETERMINED FOR U.S. TAX PURPOSES) NONE OF WHOM IS A NON-U.S. PERSON. EACH HOLDER
SHALL REPRESENT AND WARRANT THAT EACH BENEFICIAL OWNER OF THE CERTIFICATE ON
WHOSE BEHALF IT HOLDS (INCLUDING SUCH HOLDER IF IT IS A BENEFICIAL HOLDER) IS
NOT A NON-U.S. PERSON. EACH TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE OWNER
TRUSTEE, OR ANY INTERMEDIARY.
EACH PURCHASER AND TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT IS NOT ACQUIRING THE CERTIFICATE WITH THE ASSETS OF
AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY OR ANY OTHER EMPLOYEE BENEFIT PLAN
THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF
THE CODE.
B-1-1

--------------------------------------------------------------------------------



NUMBER R‑1
VERIZON OWNER TRUST 2020-A
ASSET-BACKED CERTIFICATE
THIS CERTIFIES THAT VERIZON DPPA TRUE UP TRUST is the registered owner of 100%
of the nonassessable, fully-paid, fractional undivided beneficial interest in
Verizon Owner Trust 2020-A (the “Issuer”) formed by Verizon ABS LLC.
The Issuer was created pursuant to a Trust Agreement, dated as of December 20,
2019 (as amended and supplemented, including the Amended and Restated Trust
Agreement dated as of January 29, 2020, the “Trust Agreement”), between Verizon
ABS LLC, as depositor (the “Depositor”), and Wilmington Trust, National
Association, a national banking association, as Owner Trustee (the “Owner
Trustee”), a summary of certain of the pertinent provisions of which is set
forth below.  Capitalized terms used but not defined herein are defined in
Appendix A to the Transfer and Servicing Agreement, dated as of January 29,
2020, among Verizon Owner Trust 2020-A, as Issuer, Verizon ABS LLC, as
Depositor, and Cellco Partnership d/b/a Verizon Wireless, as Servicer, Marketing
Agent and Custodian.
This Certificate is the duly authorized Class A Certificate designated as an
“Asset Backed Certificate” (the “Class A Certificate”) issued pursuant to the
Trust Agreement.  Certain debt instruments evidencing obligations of the Issuer
have been issued under the Indenture, consisting of Notes designated as “1.85%
Asset Backed Notes, Class A-1a,” “One-Month LIBOR + 0.27% Asset Backed Notes,
Class A-1b,” “1.98% Asset Backed Notes, Class B” and “2.06% Asset Backed Notes,
Class C” (collectively, the “Notes”).  This Class A Certificate is issued under
and is subject to the terms, provisions and conditions of the Trust Agreement. 
The holder of this Class A Certificate, by virtue of its acceptance hereof,
assents to and is bound by all of the provisions of the Trust Agreement.
The property of the Issuer includes the Receivables, all monies due thereunder
and received after the applicable Cutoff Date, certain bank accounts and the
proceeds thereof and certain other rights under the Trust Agreement and the
Transfer and Servicing Agreement and all proceeds of the foregoing.
It is the intent of the Depositor, Cellco and the Certificateholders that, for
U.S. federal, state and local income and franchise tax purposes and for purposes
of any other tax imposed on or measured in whole or in part by income the Issuer
is to be characterized as a mere security device formed to hold the Trust
Property and issue the Notes.  Each Certificateholder, by acceptance of a
Certificate or any beneficial interest on a Certificate, agrees to treat, and to
take no action inconsistent with the treatment of, the Issuer as a mere security
device formed to hold the Trust Property securing the Notes for such tax
purposes.
Under the Trust Agreement, there will be distributed to the holder hereof on
each Payment Date the amounts to be distributed to the Certificateholders on
such Payment Date pursuant to the Indenture and the Trust Agreement.
B-1-2

--------------------------------------------------------------------------------



The holder of this Class A Certificate acknowledges and agrees that its rights
to receive distributions in respect of this Class A Certificate are subordinated
to the rights of the Noteholders, as described in the Transfer and Servicing
Agreement and the Indenture.
Distributions on this Class A Certificate will be made as provided in the Trust
Agreement by wire transfer or check mailed to the Class A Certificateholder
without the presentation or surrender of this Class A Certificate or the making
of any notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final distribution on this Class A Certificate
will be made after due notice by the Owner Trustee of the pendency of such
distribution and only upon presentation and surrender of this Class A
Certificate at the office or agency of the Owner Trustee designated in such
notice.
Each Certificateholder, by its acceptance of a Certificate or any beneficial
interest in a Certificate, covenants and agrees that such Certificateholder will
not at any time institute against the Depositor or the Issuer, or join in any
institution against the Depositor or the Issuer of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States, federal or state bankruptcy or similar Law
in connection with any obligations relating to the Certificates, the Notes, the
Trust Agreement or any of the Transaction Documents.
Reference is hereby made to the further provisions of this Class A Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or an authenticating agent, by manual
signature, this Class A Certificate shall not entitle the holder hereof to any
benefit under the Trust Agreement, the Indenture or the Transfer and Servicing
Agreement or be valid for any purpose.
THIS CLASS A CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
B-1-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Class A Certificate to be duly executed.
VERIZON OWNER TRUST 2020-A


By:
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

By:            _________________________________
Authorized Signatory


Dated:  January 29, 2020
B-1-4

--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is the Class A Certificate referred to in the within-mentioned Trust
Agreement.
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By:            _________________________________
Authorized Signatory


B-1-5

--------------------------------------------------------------------------------

(REVERSE OF CERTIFICATE)
The holder of this Class A Certificate, by accepting an interest in this Class A
Certificate, acknowledges that this Class A Certificate represents a beneficial
interest in the Issuer only and does not represent any interest in or obligation
of the Depositor, Cellco (in any capacity), the Administrator, the Parent
Support Provider, the Owner Trustee, the Indenture Trustee or any Affiliate
thereof and no recourse may be had against such parties or their assets, except
as may be expressly set forth or contemplated in this Class A Certificate or the
Transaction Documents.  In addition, this Class A Certificate is not guaranteed
by any governmental agency or instrumentality and is limited in right of payment
to certain collections with respect to the Receivables (and certain other
amounts), all as more specifically set forth herein and in the Transaction
Documents.  A copy of each of the Transaction Documents, including the Trust
Agreement, may be examined during normal business hours at the principal office
of the Depositor, and at such other places, if any, designated by the Depositor,
by a Certificateholder upon written request.
As provided in the Trust Agreement, and subject to certain limitations therein
set forth, the transfer of this Class A Certificate is registerable in the Trust
Register upon surrender of this Class A Certificate for registration of transfer
at the offices or agencies of the Trust Registrar maintained by the Owner
Trustee, accompanied by a written instrument of transfer in form satisfactory to
the Owner Trustee and the Trust Registrar duly executed by the holder hereof or
such holder’s attorney duly authorized in writing, and thereupon a new Class A
Certificate of a Percentage Interest of 100% evidencing the same aggregate
interest in the Issuer will be issued to the designated transferee or
transferees. The initial Trust Registrar appointed under the Trust Agreement is
Wilmington Trust, National Association.
The Owner Trustee, the Trust Registrar and any agent of the Owner Trustee or the
Trust Registrar may treat the person in whose name this Class A Certificate is
registered as the owner hereof for all purposes and none of the Owner Trustee,
the Trust Registrar or any such agent shall be affected by any notice to the
contrary.
The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof by the Depositor and the Owner Trustee, without the consent of
any of the Noteholders, to clarify any ambiguity, to correct an error or
supplement any provisions in the Trust Agreement or, with the consent of the
Certificateholders and the affected Noteholders, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
the Trust Agreement or of modifying in any manner the rights of the Noteholders
or the Certificateholders; provided, that either (i) an Officer’s Certificate
has been delivered to the Owner Trustee and the Indenture Trustee stating that
the amendment will not have a material adverse effect on the Noteholders or (ii)
the Rating Agency Condition has been satisfied in respect of any such amendment.
No amendment otherwise permitted under Section 11.1 of the Trust Agreement may
(x) change the applicable Final Maturity Date on a Note or change the principal
amount of or interest rate or Make-Whole Payment on a Note or (y) modify the
percentage of the Note Balance of the Notes or the Controlling Class or the
Percentage Interest of Certificates required to consent to any action without,
in either case, the consent of all adversely affected Noteholders or
Certificateholders.
B-1-6

--------------------------------------------------------------------------------



The obligations and responsibilities created by the Trust Agreement and the
Issuer created thereby shall terminate upon the payment to the
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all Trust Property. 
The True Up Trust, as Class A Certificateholder, may at its option, and with the
consent of the Administrator, on behalf of the Issuer, acquire the Receivables
at a price specified in the Transfer and Servicing Agreement, and any such
acquisition of the Receivables and other property of the Issuer will effect a
redemption of the Notes, in whole but not in part, and an early retirement of
the Class A Certificate; however, such right of acquisition is exercisable only
on a Payment Date after the last day of the Collection Period as of which the
aggregate Principal Balance of the Receivables is less than or equal to 10% of
the aggregate Principal Balance as of the Closing Date.  In addition, the True
Up Trust, as Class A Certificateholder, may at its option, and with the consent
of the Administrator, on behalf of the Issuer, redeem the Notes, in whole but
not in part, on any Payment Date on or after the Payment Date in February 2021;
provided, that the amount remitted to the Issuer in connection with such
redemption is at least equal to the amount described in the Transfer and
Servicing Agreement, and any such redemption of the Notes will effect early
retirement of the Class A Certificate.
B-1-7

--------------------------------------------------------------------------------

ASSIGNMENT
Social Security or taxpayer I.D.  or other identifying number of
assignee:__________________
FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto:
____________________________________________________________________________
(name and address of assignee)
the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing
______________________, attorney, to transfer said Certificate on the books of
the Trust Registrar, with full power of substitution in the premises.
Dated:                                        */
Signature Guaranteed:
__________________*/
*/NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.
B-1-8

--------------------------------------------------------------------------------

Exhibit B-2
FORM OF CLASS B CERTIFICATE
THIS CERTIFICATE DOES NOT CONSTITUTE AN OBLIGATION OF OR AN INTEREST IN THE
DEPOSITOR, THE OWNER TRUSTEE, THE SERVICER, THE ADMINISTRATOR, THE PARENT
SUPPORT PROVIDER, CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS (IN ANY CAPACITY) OR
ANY OF THEIR RESPECTIVE AFFILIATES, AND WILL NOT BE INSURED OR GUARANTEED BY ANY
SUCH ENTITY OR BY ANY GOVERNMENTAL AGENCY.
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. 
THIS CERTIFICATE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE TRUST AGREEMENT.
THIS CERTIFICATE OR INTEREST HEREIN MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT TO A PERSON THAT EITHER (i) IS NOT A NON-U.S.
PERSON OR (ii) WHO HOLDS ON BEHALF OF ONE OR MORE BENEFICIAL OWNERS (AS
DETERMINED FOR U.S. TAX PURPOSES) NONE OF WHOM IS A NON-U.S. PERSON. EACH HOLDER
SHALL REPRESENT AND WARRANT THAT EACH BENEFICIAL OWNER OF THE CERTIFICATE ON
WHOSE BEHALF IT HOLDS (INCLUDING SUCH HOLDER IF IT IS A BENEFICIAL HOLDER) IS
NOT A NON-U.S. PERSON. EACH TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN
REPRESENTATIONS AND AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE OWNER
TRUSTEE, OR ANY INTERMEDIARY.
EACH PURCHASER AND TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO REPRESENT,
WARRANT AND COVENANT THAT IT IS NOT ACQUIRING THE CERTIFICATE WITH THE ASSETS OF
AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, A “PLAN” DESCRIBED IN AND SUBJECT TO SECTION
4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF AN EMPLOYEE BENEFIT
PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY OR ANY OTHER EMPLOYEE BENEFIT PLAN
THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO THE FIDUCIARY
RESPONSIBILITY OR PROHIBITED TRANSACTION PROVISIONS OF ERISA OR SECTION 4975 OF
THE CODE.
NUMBER R‑1
B-2-1

--------------------------------------------------------------------------------



Initial Class B Certificate Principal Balance: $0


VERIZON OWNER TRUST 2020-A
VARIABLE FUNDING CERTIFICATE
THIS CERTIFIES THAT VERIZON ABS LLC is the registered owner of this Class B
Certificate, representing a fractional, undivided beneficial interest in Verizon
Owner Trust 2020-A (the “Issuer”) formed by Verizon ABS LLC.
The Issuer was created pursuant to a Trust Agreement, dated as of December 20,
2019 (as amended and supplemented, including the Amended and Restated Trust
Agreement dated as of January 29, 2020, the “Trust Agreement”), between Verizon
ABS LLC, as depositor (the “Depositor”), and Wilmington Trust, National
Association, a national banking association, as Owner Trustee (the “Owner
Trustee”), a summary of certain of the pertinent provisions of which is set
forth below.  Capitalized terms used but not defined herein are defined in
Appendix A to the Transfer and Servicing Agreement, dated as of January 29,
2020, among Verizon Owner Trust 2020-A, as Issuer, Verizon ABS LLC, as
Depositor, and Cellco Partnership d/b/a Verizon Wireless, as Servicer, Marketing
Agent and Custodian.
This Certificate is the duly authorized Class B Certificate designated as a
“Variable Funding Certificate” (the “Class B Certificate”) issued pursuant to
the Trust Agreement.  Certain debt instruments evidencing obligations of the
Issuer have been issued under the Indenture, consisting of Notes designated as
“1.85% Asset Backed Notes, Class A-1a,” “One-Month LIBOR + 0.27% Asset Backed
Notes, Class A-1b,” “1.98% Asset Backed Notes, Class B” and “2.06% Asset Backed
Notes, Class C” (collectively, the “Notes”).  This Class B Certificate is issued
under and is subject to the terms, provisions and conditions of the Trust
Agreement.  The holder of this Class B Certificate, by virtue of its acceptance
hereof, assents to and is bound by all of the provisions of the Trust Agreement.
The Class B Certificate Principal Balance may be increased on any Acquisition
Date as set forth in Section 3.10 of the Trust Agreement and as recorded on
Schedule I hereto.  Principal and any other amounts to be paid to the Class B
Certificateholder on each Payment Date or each Acquisition Date, as applicable,
shall be distributed to the holder hereof in accordance with the terms and
provisions of the Trust Agreement, the Transfer and Servicing Agreement and the
Indenture, as applicable.
The property of the Issuer includes the Receivables, all monies due thereunder
and received after the applicable Cutoff Date, certain bank accounts and the
proceeds thereof and certain other rights under the Trust Agreement and the
Transfer and Servicing Agreement and all proceeds of the foregoing.
It is the intent of the Depositor, Cellco and the Certificateholders that, for
U.S. federal, state and local income and franchise tax purposes and for purposes
of any other tax imposed on or measured in whole or in part by income the Issuer
is to be characterized as a mere security device formed to hold the Trust
Property and issue the Notes.  Each Certificateholder, by acceptance of a
Certificate or any beneficial interest on a Certificate, agrees to treat, and to
take no action inconsistent with the treatment of, the Issuer as a mere security
device formed to hold the Trust Property securing the Notes for such tax
purposes.
B-2-2

--------------------------------------------------------------------------------



The holder of this Class B Certificate acknowledges and agrees that its rights
to receive distributions in respect of this Class B Certificate are subordinated
to the rights of the Noteholders, as described in the Transfer and Servicing
Agreement and the Indenture.
Distributions on this Class B Certificate will be made as provided in the Trust
Agreement by wire transfer or check mailed to the Class B Certificateholder
without the presentation or surrender of this Class B Certificate or the making
of any notation hereon.  Except as otherwise provided in the Trust Agreement and
notwithstanding the above, the final distribution on this Class B Certificate
will be made after due notice by the Owner Trustee of the pendency of such
distribution and only upon presentation and surrender of this Class B
Certificate at the office or agency of the Owner Trustee designated in such
notice.
Each Certificateholder, by its acceptance of a Certificate or any beneficial
interest in a Certificate, covenants and agrees that such Certificateholder will
not at any time institute against the Depositor or the Issuer, or join in any
institution against the Depositor or the Issuer of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States, federal or state bankruptcy or similar Law
in connection with any obligations relating to the Certificates, the Notes, the
Trust Agreement or any of the Transaction Documents.
Reference is hereby made to the further provisions of this Class B Certificate
set forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.
Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or an authenticating agent, by manual
signature, this Class B Certificate shall not entitle the holder hereof to any
benefit under the Trust Agreement, the Indenture or the Transfer and Servicing
Agreement or be valid for any purpose.
THIS CLASS B CERTIFICATE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
B-2-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Class B Certificate to be duly executed.
VERIZON OWNER TRUST 2020-A


By:
Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee

By:            _________________________________
Authorized Signatory


Dated:  January 29, 2020
B-2-4

--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is the Class B Certificate referred to in the within-mentioned Trust
Agreement.
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee
By:            _________________________________
Authorized Signatory


B-2-5

--------------------------------------------------------------------------------

(REVERSE OF CERTIFICATE)
The holder of this Class B Certificate, by accepting an interest in this Class B
Certificate, acknowledges that this Class B Certificate represents a beneficial
interest in the Issuer only and does not represent any interest in or obligation
of the Depositor, Cellco (in any capacity), the Administrator, the Parent
Support Provider, the Owner Trustee, the Indenture Trustee or any Affiliate
thereof and no recourse may be had against such parties or their assets, except
as may be expressly set forth or contemplated in this Class B Certificate or the
Transaction Documents.  In addition, this Class B Certificate is not guaranteed
by any governmental agency or instrumentality and is limited in right of payment
to certain collections with respect to the Receivables (and certain other
amounts), all as more specifically set forth herein and in the Transaction
Documents.  A copy of each of the Transaction Documents, including the Trust
Agreement, may be examined during normal business hours at the principal office
of the Depositor, and at such other places, if any, designated by the Depositor,
by a Certificateholder upon written request.
As provided in the Trust Agreement, and subject to certain limitations therein
set forth, the transfer of this Class B Certificate is registerable in the Trust
Register upon surrender of this Class B Certificate for registration of transfer
at the offices or agencies of the Trust Registrar maintained by the Owner
Trustee, accompanied by a written instrument of transfer in form satisfactory to
the Owner Trustee and the Trust Registrar duly executed by the holder hereof or
such holder’s attorney duly authorized in writing, and thereupon one or more new
Class B Certificates of authorized portions of the Class B Certificate Principal
Balance evidencing the same aggregate interest in the Issuer will be issued to
the designated transferee or transferees, which may only be the Depositor or the
holder of the Class A Certificate. The initial Trust Registrar appointed under
the Trust Agreement is Wilmington Trust, National Association.
The Owner Trustee, the Trust Registrar and any agent of the Owner Trustee or the
Trust Registrar may treat the person in whose name this Class B Certificate is
registered as the owner hereof for all purposes and none of the Owner Trustee,
the Trust Registrar or any such agent shall be affected by any notice to the
contrary.
The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof by the Depositor and the Owner Trustee, without the consent of
any of the Noteholders, to clarify any ambiguity, to correct an error or
supplement any provisions in the Trust Agreement or, with the consent of the
Certificateholders and the affected Noteholders, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
the Trust Agreement or of modifying in any manner the rights of the Noteholders
or the Certificateholders; provided, that either (i) an Officer’s Certificate
has been delivered to the Owner Trustee and the Indenture Trustee stating that
the amendment will not have a material adverse effect on the Noteholders or (ii)
the Rating Agency Condition has been satisfied in respect of any such amendment.
No amendment otherwise permitted under Section 11.1 of the Trust Agreement may
(x) change the applicable Final Maturity Date on a Note or change the principal
amount of or interest rate or Make-Whole Payment on a Note or (y) modify the
percentage of the Note Balance of the Notes or the Controlling Class or the
Percentage Interest of Certificates required
B-2-6

--------------------------------------------------------------------------------



to consent to any action without, in either case, the consent of all adversely
affected Noteholders or Certificateholders.
The obligations and responsibilities created by the Trust Agreement and the
Issuer created thereby shall terminate upon the payment to the
Certificateholders of all amounts required to be paid to them pursuant to the
Trust Agreement and the Indenture and the disposition of all Trust Property. 
The True Up Trust, as Class A Certificateholder, may at its option, and with the
consent of the Administrator, on behalf of the Issuer, acquire the Receivables
at a price specified in the Transfer and Servicing Agreement, and any such
acquisition of the Receivables and other property of the Issuer will effect a
redemption of the Notes, in whole but not in part, and an early retirement of
the Class B Certificate; however, such right of acquisition is exercisable only
on a Payment Date after the last day of the Collection Period as of which the
aggregate Principal Balance of the Receivables is less than or equal to 10% of
the aggregate Principal Balance as of the Closing Date.  In addition, the True
Up Trust, as Class A Certificateholder, may at its option, and with the consent
of the Administrator, on behalf of the Issuer, redeem the Notes, in whole but
not in part, on any Payment Date on or after the Payment Date in February 2021;
provided, that the amount remitted to the Issuer in connection with such
redemption is at least equal to the amount described in the Transfer and
Servicing Agreement, and any such redemption of the Notes will effect early
retirement of the Class B Certificate.


B-2-7

--------------------------------------------------------------------------------

ASSIGNMENT
Social Security or taxpayer I.D.  or other identifying number of
assignee:__________________
FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto:
____________________________________________________________________________
(name and address of assignee)
the within Certificate, and all rights thereunder, hereby irrevocably
constituting and appointing
______________________, attorney, to transfer said Certificate on the books of
the Trust Registrar, with full power of substitution in the premises.
Dated:                                        */
Signature Guaranteed:
__________________*/
*/NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Certificate in every particular, without
alteration, enlargement or any change whatever. Such signature must be
guaranteed by a member firm of the New York Stock Exchange or a commercial bank
or trust company.
B-2-8

--------------------------------------------------------------------------------



Schedule I
TRANSACTIONS ON CLASS B CERTIFICATE


Acquisition Date
Amount of Class B Certificate Principal Balance Increase
Amount of Class B Certificate Principal Balance Decrease
Ending Class B Certificate Principal Balance
               

B-2-9

--------------------------------------------------------------------------------

Exhibit C
FORM OF TRANSFEREE REPRESENTATION LETTER
Verizon Owner Trust 2020-A
c/o Wilmington Trust, National Association,
not in its individual capacity but solely as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
 Attn:  Corporate Trust Administration


Wilmington Trust, National Association,
as Trust Registrar
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration


Re:  Transfer of Verizon Owner Trust 2020-A Class [A][B] Certificate (the
“Certificates”)
Ladies and Gentlemen:
This letter is delivered pursuant to Section 3.3(d) of the Amended and Restated
Trust Agreement, dated as of January 29, 2020 (the “Trust Agreement”), between
Verizon ABS LLC, as Depositor, and Wilmington Trust, National Association, as
Owner Trustee, in connection with the transfer by [________________] to the
undersigned (the “Purchaser”) of the Certificates, a copy of which are attached
hereto. Capitalized terms used but not defined herein are defined in the Trust
Agreement.
In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:
1.    I am not acquiring and will not hold this Certificate on behalf of any
beneficial owner (as defined for U.S. tax purposes), including myself, that is a
Non-U.S. Person as defined in the Trust Agreement; and
2.    I am not (i) an “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which is
subject to the provisions of Title I of ERISA, (ii) a “plan” described in and
subject to Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) an entity whose underlying assets include “plan assets” by reason
of an employee benefit plan’s or plan’s investment in the entity, or (iv) any
other employee benefit plan that is subject to any law that is substantially
similar to the fiduciary responsibility or prohibited transaction provisions of
ERISA or Section 4975 of the Code.
Signature appears on next page.
C-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser hereby executes this Transferee Representation
Letter on the ___ day of  ___________.
Very truly yours,
______________________________
The Purchaser
C-2

--------------------------------------------------------------------------------

Exhibit D
FORM OF TRANSFEROR REPRESENTATION LETTER
Verizon Owner Trust 2020-A
c/o Wilmington Trust, National Association,
not in its individual capacity but solely as Owner Trustee
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
 Attn:  Corporate Trust Administration


Wilmington Trust, National Association,
as Trust Registrar
Rodney Square North, 1100 North Market Street
Wilmington, Delaware 19890-1600
Attn:  Corporate Trust Administration
Re:  Transfer of Verizon Owner Trust 2020-A Class [A][B] Certificate (the
“Certificates”)
Ladies and Gentlemen:
This letter is delivered pursuant to Section 3.3(d) of the Amended and Restated
Trust Agreement, dated as of January 29, 2020 (the “Trust Agreement”), between
Verizon ABS LLC, as Depositor, and Wilmington Trust, National Association, as
Owner Trustee, in connection with the transfer by [______________________] (the
“Transferor”) to [___________] of the Certificates, a copy of which are attached
hereto (the “Transferred Certificates”). Capitalized terms used but not defined
herein are defined in the Trust Agreement. The Transferor hereby certifies,
represents and warrants to you, as Trust Registrar, that:
1. The Transferor is the lawful owner of the Transferred Certificates with the
full right to transfer such Certificates free from any and all claims and
encumbrances whatsoever.
2. Neither the Transferor nor anyone acting on its behalf has (a) offered,
transferred, pledged, sold or otherwise disposed of any Transferred Certificate,
any interest in any Transferred Certificate or any other similar security to any
person in any manner, (b) solicited any offer to buy or accept a transfer,
pledge or other disposition of any Transferred Certificate, any interest in any
Transferred Certificate or any other similar security from any person in any
manner, (c) otherwise approached or negotiated with respect to any Transferred
Certificate, any interest in any Transferred Certificate or any other similar
security with any person in any manner, (d) made any general solicitation by
means of general advertising or in any other manner, or (e) taken any other
action, which (in the case of any of the acts described in clauses (a) through
(d) hereof) would constitute a distribution of any Transferred Certificate under
the Securities Act of 1933, as amended (the “Securities Act”), or would render
the disposition of any Transferred Certificate a violation of Section 5 of the
Securities Act or any state securities laws, or would require registration or
qualification of any Transferred Certificate pursuant to the Securities Act or
any state securities laws.
D-1

--------------------------------------------------------------------------------

Very truly yours,
(Transferor)
By:
D-2